

 
ASSET PURCHASE AGREEMENT

 
AMONG
 
ROO HD, Inc.,

 
Wurld Media, Inc.,

 
Gregory Kerber,

 
AND

 
KIRK FEATHERS

 
Dated as of JULY 12, 2007

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I.
PURCHASE AND SALE OF ASSETS.
1
     
1.1.
Sale of Assets
1
1.2.
Excluded Assets
2
1.3.
Assumed Liabilities; Excluded Liabilities; Employees.
2
1.4.
Purchase Price.
3
1.5.
Purchase Price Allocation
5
1.6.
Records and Contracts
5
1.7.
Further Assurances
5
1.8.
Sales and Transfer Taxes
5
1.9.
Transfer of Subject Assets
5
ARTICLE II.
CLOSING AND TERMINATION
5
     
2.1.
Closing Date
5
2.2.
Termination of Agreement
6
2.3.
Procedure Upon Termination
6
2.4.
Effect of Termination
6
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNERS
6
3.1.
Organization and Good Standing
6
3.2.
Authorization of Agreement
7
3.3.
Ownership of Seller
7
3.4.
No Subsidiaries
7
3.5.
Conflicts; Consents of Third Parties.
7
3.6.
Ownership and Transfer of Assets
8
3.7.
Financial Statements
8
3.8.
No Undisclosed Liabilities
8
3.9.
Absence of Certain Developments
8
3.10.
Taxes.
10
3.11.
Real Property.
12
3.12.
Tangible Personal Property.
12
3.13.
Intangible Property
13
3.14.
Material Contracts
14
3.15.
Employee Benefits.
14
3.16.
Labor.
15
3.17.
Litigation
15
3.18.
Compliance with Laws; Permits.
16
3.19.
Environmental Matters
16
3.20.
Insurance
17
3.21.
Inventories; Receivables; Payables.
17
3.22.
Customers and Suppliers
17
3.23.
Banks
17
3.24.
No Misrepresentations
17
3.25.
Financial Advisors
18

 
-i-

--------------------------------------------------------------------------------


3.26.
Investment Intention
18
3.27.
Investment Experience
18
3.28.
Disclosure of Information
18
3.29.
Legends
18
3.30.
Patriot Act
18
 
 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER
19
     
4.1.
Organization and Good Standing.
19
4.2.
Authorization of Agreement.
19
4.3.
Conflicts; Consents of Third Parties.
20
4.4.
Litigation
20
4.5.
Financial Advisors
20
4.6.
Patriot Act
20
4.7.
No Knowledge of Breaches
20
 
 
 
ARTICLE V.
COVENANTS
21
     
5.1.
Access to Information
21
5.2.
Conduct of the Business Pending the Closing.
21
5.3.
Consents
22
5.4.
Other Actions
23
5.5.
No Solicitation
23
5.6.
Provisions for Liabilities Not Assumed
23
5.7.
Preservation of Records
24
5.8.
Continued Cooperation23
 
5.9
Release of Personal Guarantees24 5.10 Publicity
24
5.11
Use of Name24
   
 
 
ARTICLE VI.
CONDITIONS TO CLOSING
24
     
6.1.
Conditions Precedent to Obligations of Purchaser
24
6.2.
Conditions Precedent to Obligations of the Seller and Owners
25
 
 
 
ARTICLE VII.
DOCUMENTS TO BE DELIVERED
26 
     
7.1.
Documents to be Delivered by the Seller
26
7.2.
Documents to be Delivered by the Purchaser
27
 
 
 
ARTICLE VIII.
INDEMNIFICATION
27
     
8.1.
Indemnification.
27
8.2.
Indemnification Procedures.
28
     
ARTICLE IX.
MISCELLANEOUS
29
     
9.1.
Payment of Sales, Use or Similar Taxes
29
9.2.
Survival of Representations and Warranties
30
9.3.
Expenses
30
9.4.
Specific Performance
30
9.5.
Further Assurances
30
9.6.
Submission to Jurisdiction; Consent to Service of Process
30
9.7.
Entire Agreement; Amendments and Waivers
31
9.8.
Table of Contents and Headings
31
9.9.
Notices
31
9.10.
Severability
32
9.11.
Binding Effect; Assignment
32

 
-ii-

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of July 12, 2007 (the “Agreement”), among ROO
HD, Inc., a New York corporation (the “Purchaser”), Wurld Media, Inc., a
Delaware corporation (the “Seller”), Greg Kerber (“Kerber”), and Kirk Feathers
(“Feathers,” with Feathers and Kerber together being referred to as the
“Owners”).
 
W I T N E S S E T H:
 
WHEREAS, Seller specializes in the P2P distribution of music, movies, games, TV
shows and other audio, video, and/or audio/video content (the “Business”);
 
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Purchaser, and Purchaser desires to purchase from Seller,
certain selected assets relating to the Business;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS.
 
1.1. Sale of Assets. Seller agrees to sell, assign, transfer and deliver to
Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in and to certain assets relating to the Business
(specifically excluding the Excluded Assets, as defined below)as follows:
 
(a) Equipment. All equipment of any kind or nature (whether leased or owned),
including, without limitation, all fixed assets, equipment, furniture, fixtures
and leasehold improvements located within the Seller’s office located at 63
Putnam Street, Suite#103, Saratoga Springs, New York, inventory, office
materials, software, supplies and other tangible personal property of every kind
and description owned by Seller and used or held for use in connection with the
Business, all as set forth on Schedule 1.1(a) attached hereto (“Equipment”);
 
(b) Contracts. All of the rights of Seller under, and interest of Seller in and
to, certain contracts relating to the Business, as determined by Purchaser in
its sole discretion prior to the Closing (the “Selected Contracts”). A true,
correct and complete list of all unsecured contracts (the “Contracts”), all
outstanding amounts due and owing under each Contract, and contact information
for the other party to such Contract is attached hereto as Schedule 1.1(b). It
is acknowledged and agreed, without otherwise limiting, expanding or otherwise
affecting any other liability of Purchaser, that Purchaser shall have no
liability of any nature whatsoever with regard to any Contract that is not a
Selected Contract. Purchaser assumes responsibility for satisfying and/or
compromising any amounts due and owing under the Selected Contracts (the
“Selected Liabilities”).
 
(c) Proprietary Rights. All formulas, know-how, patents, patent rights, patent
applications, trademarks, service marks, trademark and service mark
registrations and registration applications, trade names, trade name
registrations, logos, trade dress, copyrights, copyright registrations,
technology, know-how, trade secrets, inventions, models, processes, formulas,
techniques, designs, licenses, pricing policies, information as to the
identities or requirements of customers or potential customers, market
information, market analyses, marketing plans, operating or management policies,
procedures and forms, computer software and computer operating procedures and
all other proprietary rights of the Seller used or useful or developed or
acquired for use in the Business as set forth on Schedule 1.1(c) attached hereto
(collectively the “Intellectual Property”).
 
-1-

--------------------------------------------------------------------------------


(d) Goodwill. All of the goodwill of Seller in, and the going concern value of,
the Business, and all of the business and customer lists and accounts,
proprietary information, marketing materials and trade secrets related to the
Business;
 
(e) Claims. All claims, entitlements, rebates, refunds, settlements, awards or
other rights related to any Assets (as hereinafter defined) or the operation of
the Business prior to the Closing Date; and
 
(f) Records. All of Seller’s customer logs, location files and records, and
other business files and records, in each case relating to the Business.
 
The assets, properties and business of Seller being sold to and purchased by
Purchaser under this Section 1.1 are referred to herein collectively as the
“Assets.”
 
1.2. Excluded Assets. There shall be excluded from the Assets and retained by
Seller, all assets identified on Schedule 1.2(a) attached hereto, and all other
assets of Seller which are not used or held for use in connection with the
Business or otherwise necessary to the operation of the Business (the “Excluded
Assets”).
 
1.3. Assumed Liabilities; Excluded Liabilities; Employees.
 
(a) Assumed Liabilities. Subject to the obligation of the Seller to indemnify
the Purchaser with respect to certain obligations and liabilities of the Seller
pursuant to Article 8, the Purchaser shall assume, and hereby agrees to pay,
perform, fulfill and discharge the following (collectively, the “Assumed
Liabilities”):
 

 
(i)
the liabilities (including interest, costs and fees) identified on Schedule
1.3(a)(i) attached hereto, each of which arises out of a lease (each a “Lease”)
of personal property (the “Leased Asset”) entered into by Seller.
Notwithstanding the foregoing, if Purchaser is unable to discharge the
liabilities associated with each the Leased Asset at a cost equal to one hundred
and five (105%) percent or less of the aggregate dollar amount listed on
Schedule 1.3(a)(i), or if Purchaser is unable to continue leasing pursuant to
the applicable Lease (or obtain ownership of the Leased Asset or if the
applicable lease has expired, enter into a new lease at terms acceptable to it,
as determined in its sole discretion) then, in such event: (x) Purchaser shall
have no obligation to discharge the liability associated with the Leased Asset,
and (y) Purchaser shall have the right, in its sole and absolute discretion to
terminate this Agreement immediately upon written notice to the Seller.

     

 
-2-

--------------------------------------------------------------------------------



  (iii) all fees, including fees for professional services rendered, and
expenses owed which are identified on Schedule 1.3(a)(iii) incurred in
connection with the Seller’s Intellectual Property and necessary for the
Purchaser to avail itself of all rights and interests to the Intellectual
Property.

 

  (ii) the liabilities listed on Schedule 1.3(a)(ii)

     

 
(iv)
fees for professional services rendered by John Carusone listed on Schedule
1.3(a)(iv).

 
The assumption of the Assumed Liabilities by Purchaser hereunder shall not
enlarge any rights of third parties under contracts or arrangements with
Purchaser or Seller or any of their respective affiliates or subsidiaries.
 
(b) Excluded Liabilities. It is expressly understood that, except for the
Assumed Liabilities, Purchaser shall not assume, pay or be liable for any
liability or obligation of Seller of any kind or nature at any time existing or
asserted, whether, known, unknown, fixed, contingent or otherwise, not
specifically assumed herein by Purchaser, including without limitation any
liability or obligation relating to, resulting from or arising out of (i) the
Excluded Assets, (ii) the employees of the Business or (iii) any fact existing
or event occurring prior to, or relating to the operation of the Business prior
to, the date hereof, collectively the “Excluded Assets.”
 
(c) Employees, Wages and Benefits.
 
(i) Purchaser specifically reserves the right, on or after the date hereof, to
employ or reject any of Seller’s employees or other applicants in its sole and
absolute discretion. Except as otherwise expressly agreed to herein nothing in
this Agreement shall be construed as a commitment or obligation of Purchaser to
accept for employment, or otherwise continue the employment of, any of Seller’s
employees, and no employee shall be a third party beneficiary of this Agreement.
 
(ii) Seller shall pay all wages, salaries, commissions, and the cost of all
fringe benefits provided to its employees which shall have become due for work
performed as of and through the Closing Date, and Seller shall collect and pay
all Taxes in respect of such wages, salaries, commissions and benefits.
 
(iii) Seller acknowledges and agrees that Purchaser shall not acquire any rights
or interests of Seller in, or assume or have any obligations or liabilities of
Seller under, any benefit plans maintained by Seller, or for the benefit of any
employees of Seller, including, without limitation, obligations for severance.
 
1.4. Purchase Price In consideration of the sale by Seller to Purchaser of the
Assets and satisfaction of the conditions contained herein, the purchase price
shall be as follows:
 
(a)  $800,000, which has been advanced to the Seller, pursuant to that certain
Secured Promissory Note issued by the Seller to ROO Group, Inc.(“ROO Group”)
dated February 26, 2007;
 
-3-

--------------------------------------------------------------------------------


(b) such amounts necessary to fully satisfy and/or compromise the Assumed
Liabilities consistent with Paragraph 1.3(a) hereof, including all costs
incurred by Purchaser in connection therewith;
 
(c) any amounts paid or advanced by ROO Group, to, or, on behalf of Seller or
any of the Owners prior to the Closing;
 
(d) such amounts necessary to fully satisfy and compromise the Selected
Liabilities consistent with Paragraph 1.1(b) hereof, including all costs
incurred by Purchaser in connection therewith;
 
(e) [INTENTIONALLY LEFT BLANK]
 
(f) an aggregate of Four Hundred Fifty Six Thousand Eighty Seven Dollars
($456,087) (the “Escrow Funds”) which shall be held in escrow, pursuant to the
terms of an escrow agreement in substantially the form set forth on Exhibit A
(the “Compensation Escrow Agreement”) to settle outstanding amounts of up to
forty (40%) percent of the gross wages plus such amount which shall constitute
employer’s contribution (less statutory payroll deductions, less advances
previously made to the employees) owed to the employees identified on Schedule
1.4(f). Any Employee as defined in Section 2.2(d) not hired by Purchaser shall
prior to Closing be added to Schedule 1.4(f) by an amendment and shall be
treated in the same manner as those employees listed on said schedule at the
time of the execution of the Agreement. The Escrow Funds shall be utilized
solely for the purpose set forth in this Section 1.4(f) and may not be released
to the Sellers until all claims by the employees listed on Schedule 1.4(f) have
been fully settled and compromised and the employees have executed and delivered
to the Seller, a release in the form set forth on Exhibit A-1 to the Escrow
Agreement. A copy of said release shall be furnished to the Purchaser
simultaneously with the Seller’s receipt from each employee.
 
(g) Such amount as may be necessary to pay the statutory payroll deductions and
the employer’s contributions with respect to those employees of the Seller with
whom the Purchaser has entered into a satisfactory arrangement for employment by
the Purchaser. Such employees are included in Schedule 2.2(d). It is the
intention of the parties that loans or advances to all current and former
employees of the Seller be “grossed up” and that all withholding taxes and
employer contributions be paid by Purchaser.
 
(h) six hundred thousand (600,000) shares of common stock $0.0001 par value per
share of ROO Group(the “Securities”), which shall be held in escrow for a period
of one (1) year after the Closing Date pursuant to the terms of an escrow
agreement in substantially the form set forth on Exhibit B (the “Escrow
Agreement”). Purchaser shall have the right to set-off against the Securities
held in escrow: (A) such amounts incurred by the Purchaser, including, but not
limited to, legal fees and any other costs to satisfy and/or defend any and all
claims that may arise in connection with the Assets acquired by Purchaser
hereunder or otherwise in connection with this Agreement; (B) any amounts in
excess of 105% of the dollar amount listed on Schedule 1.3(a)(i) for any
individual Assumed Liability that Purchaser may be required to pay to discharge
any one or more of the Assumed Liabilities. The parties hereto agree that the
value to be ascribed to each share held in escrow shall be the closing price of
the common stock of ROO Group as quoted on the OTCBB on the Closing Date.
 
-4-

--------------------------------------------------------------------------------


1.5. Purchase Price Allocation. Purchaser and Seller shall mutually agree on the
allocation of the Purchase Price. Such allocation shall be binding upon
Purchaser and Seller for all purposes (including financial accounting purposes,
financial and regulatory reporting purposes and tax purposes). Purchaser and
Seller each further agree to file their Federal income tax returns and their
other tax returns reflecting such allocation, Form 8594 and any other reports
required by Section 1060 of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
1.6. Records and Contracts. Seller shall deliver to Purchaser all of the
Selected Contracts, with such assignments thereof and consents to assignments as
are necessary to assure Purchaser of the full benefit of the same. Seller shall
also deliver to Purchaser all of Seller’s files and records constituting and/or
relating to Assets.
 
1.7. Further Assurances. Seller shall, from time to time after the consummation
of the transactions contemplated herein, at the request of Purchaser and without
further consideration, execute and deliver further instruments of transfer and
assignment and take such other action as Purchaser may reasonably require to
more effectively transfer and assign to, and vest in, Purchaser the Assets free
and clear of all Liens (as hereinafter defined).
 
1.8. Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Purchaser.
 
1.9. Transfer of Subject Assets. At the Closing, Seller shall deliver or cause
to be delivered to Purchaser good and sufficient instruments of transfer
transferring to Purchaser title to all of the Assets, together with all required
consents. Such instruments of transfer (a) shall contain appropriate warranties
and covenants which are usual and customary for transferring the type of
property involved under the laws of the jurisdictions applicable to such
transfers, (b) shall be in form and substance reasonably satisfactory to
Purchaser and its counsel, (c) shall effectively vest in Purchaser good and
marketable title to all of the Assets free and clear of all Liens, and (d) where
applicable, shall be accompanied by evidence of the discharge of all Liens
against the Assets.
 
ARTICLE II.
CLOSING AND TERMINATION
 
2.1. Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 6.1 and 6.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Assets
provided for in Section 1.1 hereof (the “Closing”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP located at 61 Broadway, 32nd
Floor, New York, NY 10006 (or at such other place as the parties may mutually
agree upon) on July 13, 2007. The date on which the Closing shall be held is
referred to in this Agreement as the “Closing Date”
 
-5-

--------------------------------------------------------------------------------


2.2. Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
 
(a) at the election of the Seller or the Purchaser on or after July 16, 2007, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser;
 
(c) by the Seller or the Purchaser if there shall be in effect a final
nonappealable order of a court, government or governmental agency or body of
competent jurisdiction (“Governmental Body”) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence);
 
(d) by the Purchaser, if it shall fail to enter into arrangements with at least
eighty (80%) percent of those current or former employees of Seller as set forth
on Schedule 2.2 (d) (the “Employees”), which have not been subsequently revoked
by such Employees, with terms and conditions satisfactory to it, as determined
by it in its sole discretion; and
 
(e) by the Purchaser, pursuant to Paragraph 1.3(a).
 
2.3. Procedure Upon Termination. In the event of termination and abandonment by
the Purchaser or the Seller, or both, pursuant to Section 2.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Assets hereunder shall be
abandoned, without further action by the Purchaser or the Seller. If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.
 
2.4. Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser or
the Seller; provided, however, that nothing in this Section 2.4 shall relieve
the Purchaser or the Seller of any liability for a breach of this Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNERS
 
The Seller and the Owners, jointly and severally hereby represent and warrant to
the Purchaser that:
 
3.1. Organization and Good Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now conducted. The Seller is duly
qualified or authorized to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where failure to be so qualified would not have a material adverse effect on the
business, assets or financial condition of the Seller taken as a whole
(“Material Adverse Effect”). [may need to included a qualifier as Wurld may need
to complete an additional filing in DE]
 
-6-

--------------------------------------------------------------------------------


3.2. Authorization of Agreement. The Seller and the Owners have all requisite
corporate or personal, as the case may be, power, authority and legal capacity
to execute and deliver this Agreement, and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Seller or the Owners in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “Seller
Documents”), and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Seller Documents will be at or prior to
the Closing, duly and validly executed and delivered by the Seller or the Owners
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of the Seller, enforceable against the Seller or the Owners, as
applicable, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3. Ownership of Seller. The Owners collectively own 39.2% of the issued and
outstanding shares of common stock of the Seller, free and clear of any and all
liens, charges or encumbrances or any kind or nature.
 
3.4. No Subsidiaries. The Seller has no subsidiaries.
 
3.5. Conflicts; Consents of Third Parties. 
 
(a) Except as set forth in Schedule 3.5(a), none of the execution and delivery
by the Seller or Owners of this Agreement and the Seller Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by the Seller with any of the provisions hereof or thereof will (i) conflict
with, or result in the breach of, any provision of the Articles of Incorporation
or By-laws of the Seller; (ii) conflict with, violate, result in the breach or
termination of, or constitute a default under any note, bond, mortgage,
indenture, license, agreement or other instrument or obligation to which the
Seller or any Owner is a party or by which any of them or any of their
respective properties or assets is bound; (iii) violate any statute, rule,
regulation, order or decree of any governmental body or authority by which the
Seller is bound; or (iv) result in the creation of any Lien upon the properties
or assets of the Seller except, in case of clauses (ii), (iii) and (iv), for
such violations, breaches or defaults as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or Governmental Body
is required on the part of the Seller, the Seller in connection with the
execution and delivery of this Agreement or the Seller Documents, or the
compliance by the Seller as the case may be, with any of the provisions hereof
or thereof.
 
-7-

--------------------------------------------------------------------------------


3.6. Ownership and Transfer of Assets. Except as set forth on Schedule 3.6,
Seller has good and marketable title to all of the Assets free and clear of all
mortgages, pledges, security interests, charges, liens, restrictions and
encumbrances of any kind (collectively, “Liens”) whatsoever. Upon the sale,
assignment, transfer and delivery of the Assets to the Purchaser hereunder and
under the Seller Documents, there will be vested in the Purchaser good,
marketable and indefeasible title to the Assets, free and clear of all Liens.
Except as specifically set forth on Schedule 1.2(a), the Assets include all of
the assets and properties (i) held for use by Seller to conduct the Business as
presently conducted and (ii) necessary for Purchaser to operate the Business in
the same manner as such business is currently operated by Seller. All of the
tangible Assets are in good repair, have been well maintained and are in good
operating condition, do not require any material modifications or repairs, and
comply in all material respects with applicable laws, ordinances and
regulations, ordinary wear and tear excepted. 
 
3.7. Financial Statements. The Seller has delivered or caused to be delivered to
the Purchaser copies of (i) the consolidated balance sheets of the Seller as at
December 31, 2006 and 2005 and the related audited consolidated statements of
income and of cash flows of the Seller for the years then ended and (ii) the
unaudited but reviewed consolidated balance sheet of the Seller as at March 31,
2007 and the related consolidated statements of income and cash flows of the
Seller for the three-month period then ended (such audited and unaudited
statements, including the related notes and schedules thereto, are referred to
herein as the “Seller Financial Statements”). Each of the Seller Financial
Statements is complete and correct in all material respects, will be prepared in
accordance with GAAP (subject to normal year-end adjustments in the case of the
unaudited statements) and in conformity with the practices consistently applied
by the Seller without modification of the accounting principles used in the
preparation thereof and will present fairly the financial position, results of
operations and cash flows of the Seller as at the dates and for the periods
indicated. For the purposes hereof, the unaudited but reviewed consolidated
balance sheet of the Seller as at March 31, 2007 is referred to as the “Seller
Balance Sheet” and March 31, 2007 is referred to as the “Seller Balance Sheet
Date”. 
 
3.8. No Undisclosed Liabilities. To the best of the Seller’s and Owners’
knowledge, the Seller has no indebtedness, obligations or liabilities of any
kind (whether accrued, absolute, contingent or otherwise, and whether due or to
become due) that would have been required to be reflected in, reserved against
or otherwise described on the Seller Balance Sheet or in the notes thereto in
accordance with GAAP which was not fully reflected in, reserved against or
otherwise described in the Seller Balance Sheet or the notes thereto or was not
incurred in the ordinary course of business consistent with past practice since
the Seller Balance Sheet Date. 
 
3.9. Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.9, since the Seller Balance Sheet Date:
 
(i) there has not been an event which had a Material Adverse Effect nor has
there occurred any event which is reasonably likely to result in a Material
Adverse Effect;
 
-8-

--------------------------------------------------------------------------------


(ii) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Seller having a
replacement cost of more than $10,000 for any single loss or $20,000 for all
such losses;
 
(iii) there has not been any declaration, setting aside or payment of any
distribution in respect of any ownership interest of the Seller or any
repurchase, redemption or other acquisition by the Seller of any outstanding
ownership interest in, the Seller;
 
(iv) the Seller has not awarded or paid any bonuses to employees of the Seller
with respect to the fiscal year ended 2006, except to the extent accrued on the
Seller Balance Sheet or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any of the
Seller’s directors, officers, employees, agents or representatives or agreed to
increase the coverage or benefits available under any severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with such directors, officers, employees, agents or representatives (other than
normal increases in the ordinary course of business consistent with past
practice and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Seller);
 
(v) there has not been any change by the Seller in accounting or Tax reporting
principles, methods or policies;
 
(vi) the Seller has not entered into any transaction or contract or conducted
its business other than in the ordinary course consistent with past practice;
 
(vii) the Seller has not failed to promptly pay and discharge current
liabilities except where disputed in good faith by appropriate proceedings;
 
(viii) the Seller has not made any loans, advances or capital contributions to,
or investments in, any Person or paid any fees or expenses to the Seller or any
Affiliate of the Seller;
 
(ix) except as disclosed herein, the Seller has not mortgaged, pledged or
subjected to any Lien any of its assets, or acquired any assets or sold,
assigned, transferred, conveyed, leased or otherwise disposed of any assets of
the Seller, except for assets acquired or sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the ordinary course of business consistent
with past practice;
 
(x) the Seller has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Seller;
 
(xi) the Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Seller;
-9-

--------------------------------------------------------------------------------


(xii) the Seller has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $10,000 individually or $20,000 in
the aggregate;
 
(xiii) the Seller has not instituted or settled any material legal proceeding;
and
 
(xiv) the Seller has not agreed to do anything set forth in this Section 3.9.
 
3.10. Taxes.
 
(a) Except as set forth on Schedule 3.10(a), to the best of the Seller’s
knowledge, (A) all Tax returns required to be filed by or on behalf of the
Seller have been properly prepared and duly and timely filed with the
appropriate taxing authorities in all jurisdictions in which such Tax returns
are required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax returns were true, complete and
correct in all material respects; (B) all Taxes payable by or on behalf of the
Seller or in respect of its income, assets or operations have been fully and
timely paid, and adequate reserves or accruals for Taxes have been provided in
the Seller Balance Sheet with respect to any period for which Tax Returns have
not yet been filed or for which Taxes are not yet due and owing; and (C) the
Seller has not executed or filed with the Internal Revenue Service (the “IRS”)
or any other taxing authority any agreement, waiver or other document or
arrangement extending or having the effect of extending the period for
assessment or collection of Taxes (including, but not limited to, any applicable
statute of limitation), and no power of attorney with respect to any Tax matter
is currently in force. “Tax or Taxes” means all federal, state, local or other
taxes or similar governmental charges, fees, levies or assessments.
 
(b) Except as set forth on Schedule 3.10(b), the Seller has complied in all
material respects with all applicable laws (as defined in Section 3.18), rules
and regulations relating to the payment and withholding of Taxes and has duly
and timely withheld from employee salaries, wages and other compensation and has
paid over to the appropriate taxing authorities all amounts required to be so
withheld and paid over for all periods under all Laws.
 
(c) Purchaser has received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Seller relating to the taxable
periods since 2003 and (B) any audit report issued within the last three years
relating to any material Taxes due from or with respect to the its income,
assets or operations. All income and franchise Tax returns filed by or on behalf
of the Seller for the taxable years ended on the respective dates set forth on
Schedule 3.10 have been examined by the relevant taxing authority or the statute
of limitations with respect to such Tax Returns has expired.
 
(d) Schedule 3.10 lists all material types of Taxes paid and material types of
Tax returns filed by or on behalf of the Seller. Except as set forth on Schedule
3.10, no claim has been made by a taxing authority in a jurisdiction where the
Seller does not file Tax Returns such that it is or may be subject to taxation
by that jurisdiction.
 
(e) Except as set forth on Schedule 3.10, all deficiencies asserted or
assessments made as a result of any examinations by the IRS or any other taxing
authority of the Tax Returns of or covering or including the Seller that are
owed by the Seller have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor has the Seller received
any written notice from any taxing authority that it intends to conduct such an
audit or investigation. No issue has been raised in writing by a federal, state,
local or foreign taxing authority in any current or prior examination which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.
 
-10-

--------------------------------------------------------------------------------


(f) Except as set forth on Schedule 3.10, the Seller has not (A) agreed to or is
not required to make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Seller or has any knowledge that the IRS has
proposed any such adjustment or change in accounting method, or has any
application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Seller, (B) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Seller, or (C) requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed within the period of limitations.
 
(g) No property owned by the Seller is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g) of the
Code.
 
(h) The Seller is not a foreign person within the meaning of Section 1445 of the
Code.
 
(i) The Seller is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.
 
(j) There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by the Purchaser, the Affiliates or their
respective affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.
 
(k) The Seller is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.
 
(l) There are no liens as a result of any unpaid Taxes upon any of the assets of
the Seller.
 
(m) Except as set forth on Schedule 3.10, the Seller has no elections in effect
for federal income tax purposes under Sections 108, 168, 441, 463, 472, 1017,
1033 or 4977 of the Code.
 
-11-

--------------------------------------------------------------------------------


(n) The Seller has never owned any Subsidiaries and has never been a member of
any consolidated, combined or affiliated group of corporations for any Tax
purposes.
 
3.11. Real Property.
 
(a) Seller does not own any interest in any real property. Schedule 3.11(a) sets
forth a complete list of all real property and interests in real property leased
by the Seller (individually, a “Real Property Lease” and the real properties
specified in such leases being referred to herein individually as a “Seller
Property” and collectively as the “Seller Properties”) as lessee or lessor. The
Seller Property constitutes all interests in real property currently used or
currently held for use in connection with the Business of the Seller and which
are necessary for the continued operation of the Business of the Seller as the
Business is currently conducted. The Seller has a valid and enforceable
leasehold interest under each of the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and Seller has not received any written notice
of any default or event that with notice or lapse of time, or both, would
constitute a default by the Seller under any of the Real Property Leases. All of
the Seller Property, buildings, fixtures and improvements thereon owned or
leased by the Seller are in good operating condition and repair (subject to
normal wear and tear). The Seller has delivered or otherwise made available to
the Purchaser true, correct and complete copies of the Real Property Leases,
together with all amendments, modifications or supplements, if any, thereto.
 
(b) To the best knowledge of the Seller, the Seller’s landlord has all material
certificates of occupancy and Permits of any Governmental Body necessary or
useful for the current use and operation of each Seller Property, and the Seller
has fully complied with all material conditions of the Permits applicable to it.
No default or violation, or event that with the lapse of time or giving of
notice or both would become a default or violation, has occurred in the due
observance of any Permit.
 
(c) To the best knowledge of the Seller, there does not exist any actual or
threatened or contemplated condemnation or eminent domain proceedings that
affect any Seller Property or any part thereof, and the Seller has not received
any notice, oral or written, of the intention of any Governmental Body or other
Person to take or use all or any part thereof.
 
(d) The Seller has not received any written notice from any insurance company
that has issued a policy with respect to any Seller Property requiring
performance of any structural or other repairs or alterations to such Seller
Property.
 
(e) The Seller does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.
 
(i)  (f) Except as specifically set forth in this Agreement to the contrary,
Purchaser assumes no liability with respect to any Real Property Lease or Seller
Property.
 
-12-

--------------------------------------------------------------------------------


3.12. Tangible Personal Property.
 
(a) Schedule 3.12(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $10,000 relating to
personal property used in the business of the Seller or to which the Seller is a
party or by which the properties or assets of the Seller is bound. The Seller
has delivered or otherwise made available to the Purchaser true, correct and
complete copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(b) The Seller has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no default under any Personal
Property Lease by the Seller, or, to the best knowledge of the Seller, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a default thereunder.
 
(c) The Seller has good and marketable title to all of the items of tangible
personal property reflected in the Seller Balance Sheet (except as sold or
disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practice), free and clear of any and all liens other than
as set forth on Schedule 3.12. All such items of tangible personal property
which, individually or in the aggregate, are material to the operation of the
business of the Seller are in good condition and in a state of good maintenance
and repair (ordinary wear and tear excepted) and are suitable for the purposes
used.
 
(d) All of the items of tangible personal property used by the Seller under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used.
 
3.13. Intangible Property. Schedule 3.13 contains a complete and correct list of
each patent, trademark, trade name, service mark and copyright owned or used by
the Seller as well as all registrations thereof and pending applications
therefor, and each license or other agreement relating thereto. Except as set
forth on Schedule 3.13, each of the foregoing is owned by the party shown on
such Schedule as owning the same, free and clear of all mortgages, claims,
liens, security interests, charges and encumbrances and is in good standing and
not the subject of any challenge. There have been no claims made and the Seller
has not received any notice or otherwise knows or has reason to believe that any
of the foregoing is invalid or conflicts with the asserted rights of others. The
Seller possesses, owns or licenses all patents, patent licenses, trade names,
trademarks, service marks, brand marks, brand names, copyrights, know-how,
formulae and other proprietary and trade rights necessary for the conduct of its
business as now conducted, not subject to any restrictions and without any known
conflict with the rights of others and has not forfeited or otherwise
relinquished any such patent, patent license, trade name, trademark, service
mark, brand mark, brand name, copyright, know-how, formulate or other
proprietary right necessary for the conduct of its business as conducted on the
date hereof. The Seller is not under any obligation to pay any royalties or
similar payments in connection with any license to any Affiliate thereof. As
used in this Agreement, “Affiliate” means, with respect to any person, any other
person directly or indirectly controlling, controlled by or under common control
with such person and for purposes of individuals, Affiliates would include an
individual’s spouse and minor children.
 
-13-

--------------------------------------------------------------------------------


3.14. Material Contracts. Schedule 3.14 sets forth all of the following
Contracts to which the Seller is a party or by which it is bound (collectively,
the “Material Contracts”): (i) Contracts with any current officer or director of
the Seller; (ii) Contracts with any labor union or association representing any
employee of the Seller; (iii) Contracts pursuant to which any party is required
to purchase or sell a stated portion of its requirements or output from or to
another party; (iv) Contracts for the sale of any of the assets of the Seller
other than in the ordinary course of business or for the grant to any person of
any preferential rights to purchase any of its assets; (v) joint venture
agreements; (vi) material Contracts containing covenants of the Seller not to
compete in any line of business or with any person in any geographical area or
covenants of any other person not to compete with the Seller in any line of
business or in any geographical area; (vii) Contracts relating to the
acquisition by the Seller of any operating business or the capital stock of any
other person; (viii) Contracts relating to the borrowing of money; or (ix) any
other Contracts, other than Real Property Leases, which involve the expenditure
of more than $20,000 in the aggregate or $10,000 annually or require performance
by any party more than one year from the date hereof. There have been made
available to the Purchaser, its affiliates and their representatives true and
complete copies of all of the Material Contracts. Except as set forth on
Schedule 3.14, all of the Material Contracts and other agreements are in full
force and effect and are the legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Except as set forth on Schedule 3.14, the
Seller is not in default in any material respect under any Material Contracts,
nor, to the knowledge of the Seller, is any other party to any Material Contract
in default thereunder in any material respect.
 
3.15. Employee Benefits.
 
(a) Schedule 3.15(a) sets forth a complete and correct list of (i) all “employee
benefit plans”, as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other pension plans or
employee benefit arrangements, programs or payroll practices (including, without
limitation, severance pay, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Seller or to which the Seller contributes or is obligated to
contribute thereunder with respect to employees of the Seller (“Employee Benefit
Plans”) and (ii) all “employee pension plans”, as defined in Section 3(2) of
ERISA, maintained by the Seller or any trade or business (whether or not
incorporated) which are under control, or which are treated as a single
employer, with Seller under Section 414(b), (c), (m) or (o) of the Code (“ERISA
Affiliate”) or to which the Seller or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”). Schedule 3.15(a)
identifies, in separate categories, Employee Benefit Plans or Pension Plans that
are (i) subject to Section 4063 and 4064 of ERISA (“Multiple Employer Plans”),
(ii) multiemployer plans (as defined in Section 4001(a)(3) of ERISA)
(“Multiemployer Plans”) or (iii) “benefit plans”, within the meaning of Section
5000(b)(1) of the Code providing continuing benefits after the termination of
employment (other than as required by Section 4980B of the Code or Part 6 of
Title I of ERISA and at the former employee’s or his beneficiary’s sole
expense).
 
-14-

--------------------------------------------------------------------------------


(b) Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) so qualifies and the trusts
maintained thereto are exempt from federal income taxation under Section 501 of
the Code, and, except as disclosed on Schedule 3.15(b), nothing has occurred
with respect to the operation of any such plan which could cause the loss of
such qualification or exemption or the imposition of any liability, penalty or
tax under ERISA or the Code.
 
(c) All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan which are money purchase plans or any
agreement relating thereto have been timely made (without regard to any waivers
granted with respect thereto) to any funds or trusts established thereunder or
in connection therewith, and no accumulated funding deficiencies exist in any of
such plans subject to Section 412 of the Code.
 
(d) No Employee Benefit Plans and Pension Plans are subject to Title IV of
ERISA.
 
(e) Each of the Employee Benefit Plans and Pension Plans has been maintained, in
all material respects, in accordance with its terms and all provisions of
applicable Law.
 
3.16.  Labor.
 
(a) Except as set forth on Schedule 3.16(a), the Seller is not party to any
labor or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Seller. The Seller has
delivered or otherwise made available to the Purchaser true, correct and
complete copies of the labor or collective bargaining agreements listed on
Schedule 3.16(a), together with all amendments, modifications or supplements
thereto.
 
(b) Except as set forth on Schedule 3.16(b), no employees of the Seller are
represented by any labor organization. No labor organization or group of
employees of the Seller has made a pending demand for recognition, and there are
no representation proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of the Seller, threatened to be
brought or filed, with the National Labor Relations Board or other labor
relations tribunal. There is no organizing activity involving the Seller pending
or, to the best knowledge of the Seller, threatened by any labor organization or
group of employees of the Seller.
 
(c) There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the best knowledge of the Seller, threatened against or involving the Seller.
There are no unfair labor practice charges, grievances or complaints pending or,
to the best knowledge of the Seller, threatened by or on behalf of any employee
or group of employees of the Seller.
 
-15-

--------------------------------------------------------------------------------


3.17. Litigation. Except as set forth in Schedule 3.17, there is no suit,
action, proceeding, investigation, claim or order pending or, to the knowledge
of the Seller, overtly threatened against the Seller (or to the knowledge of the
Seller, pending or threatened, against any of the officers, directors or key
employees of the Seller with respect to its business activities on behalf of the
Seller, or to which the Seller is otherwise a party, which, if adversely
determined, would have a Material Adverse Effect, before any court, or before
any governmental department, commission, board, agency, or instrumentality; nor
to the knowledge of the Seller is there any reasonable basis for any such
action, proceeding, or investigation. Except as set forth in Schedule 3.17, the
Seller is not subject to any judgment, order or decree of any court or
governmental agency except to the extent the same are not reasonably likely to
have a Material Adverse Effect and is not engaged in any legal action to recover
monies due it or for damages sustained by it. 
 
3.18. Compliance with Laws; Permits.
 
(a) Subject to Section 3.10, the Seller is in compliance with all federal, state
and local statutes, laws, rules, regulations, orders and ordinances (“Laws”)
applicable to it or to the conduct of its business or operations or the use of
its properties (including any leased properties) and assets, except for such
non-compliances as would not, individually or in the aggregate, have a Material
Adverse Effect. The Seller has all governmental permits and approvals from
state, federal or local authorities which are required for it to operate its
business, except for those the absence of which would not, individually or in
the aggregate, have a Material Adverse Effect.
 
3.19. Environmental Matters. Except as set forth on Schedule 3.19 hereto:
 
(a) the operations of the Seller are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or hazardous material activity (“Environmental Laws”) and all
permits issued pursuant to Environmental Laws or otherwise;
 
(b) the Seller has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;
 
(c) the Seller is not the subject of any outstanding written order or contract
with any governmental authority or person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any release or threatened release of a Hazardous
Material (“Release”);
 
(d) the Seller has not received any written communication alleging either or
both that it may be in violation of any Environmental Law, or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law;
 
(e) the Seller does not have any current contingent liability in connection with
any Release into the indoor or outdoor environment (whether on-site or
off-site);
 
(f) there are no investigations of the business, operations, or currently or
previously owned, operated or leased property of the Seller pending or, to the
Seller’s knowledge, threatened which could lead to the imposition of any
liability pursuant to Environmental Law;
 
-16-

--------------------------------------------------------------------------------


(g) to the Seller’s knowledge, there is not located at any of the properties of
the Seller any (i) underground storage tanks, (ii) asbestos-containing material
or (iii) equipment containing polychlorinated biphenyls; and,
 
(h) the Seller has provided to the Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Seller.
 
3.20. Insurance. Schedule 3.20 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Seller or any of its
employees, properties or assets, including, without limitation, policies of
life, disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance. All such policies are in full force and
effect, and, to the Seller’s knowledge, it is not in default of any provision
thereof, except for such defaults as would not, individually or in the
aggregate, have a Material Adverse Effect. 
 
3.21. Inventories; Receivables; Payables.
 
(a) The inventories of the Seller are in good and marketable condition, and are
saleable in the ordinary course of business.
 
(b)  All accounts receivable of the Seller has arisen from bona fide
transactions in the ordinary course of business consistent with past practice.
All accounts receivable of the Seller reflected on the Seller Balance Sheet are
good and collectible at the aggregate recorded amounts thereof, net of any
applicable reserve for returns or doubtful accounts reflected thereon, which
reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP consistently applied. All accounts
receivable arising after the Seller Balance Sheet Date are good and collectible
at the aggregate recorded amounts thereof, net of any applicable reserve for
returns or doubtful accounts, which reserves are adequate and were calculated in
a manner consistent with past practice and in accordance with GAAP consistently
applied. The parties agree and acknowledge that Purchaser’s sole remedy for a
breach of this representation and warranty shall be to require Seller to
repurchase uncollected accounts receivable as per Section 1.4(b)(ii) hereof.
 
(c) All accounts payable of the Seller reflected in the Seller Balance Sheet or
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable.
 
3.22.  [INTENTIONALLY LEFT BLANK]
 
3.23. Banks. Schedule 3.23 contains a complete and correct list of the names and
locations of all banks in which the Seller has accounts or safe deposit boxes
and the names of all persons authorized to draw thereon or to have access
thereto. Except as set forth on Schedule 3.23, no person holds a power of
attorney to act on behalf of the Seller.
 
3.24. No Misrepresentations. No representation or warranty of the Seller
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Seller to the Purchaser pursuant to the terms
hereof, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading. Without in any way limiting the foregoing, (i) Seller
acknowledges that it prepared all schedules (with the exception of
Schedules1.4(f), 2.2(d), and 4.3) attached hereto and represents that such
schedules are true and accurate; and (ii) with regard to Schedule 1.1(c), Seller
agrees that if any Intellectual Property is not included on such schedule, it is
nonetheless intended to be, and is hereby, transferred to Purchaser, and Seller
will take any and all actions as reasonably requested by Purchaser to perfect
and/or memorialize Purchaser’s interest in such Intellectual Property (in
accordance with the provisions of Section 1.7 hereunder).
 
-17-

--------------------------------------------------------------------------------


3.25. Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Seller in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
 
3.26. Investment Intention. The Seller is acquiring the Securities for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act of 1933. The Seller
understands that the Securities have not been registered under the Securities
Act and cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available.
 
3.27. Investment Experience. The Seller acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
3.28. Disclosure of Information. The Seller has had an opportunity to receive
all additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the Securities. The Seller acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by the Seller shall modify, amend or affect
the Seller’s right to rely on the Company’s representations and warranties
contained in this Agreement.
 
3.29. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
 
  “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933 or qualification under applicable state securities laws”.
 
3.30. Patriot Act. The Seller certifies that, to the best of the Seller’s
knowledge, the Seller has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Seller
hereby acknowledges that the Purchaser seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Seller hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Seller has, and this Agreement will not,
cause the Seller to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001. 
 
-18-

--------------------------------------------------------------------------------


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser represents and warrants that:
 
4.1. Organization and Good Standing. Purchaser is a corporation duly
incorporated and validly existing and in good standing under the laws of the
State of Delaware.
 
4.2. Authorization of Agreement.
 
(a) The Purchaser has full corporate power and authority to execute and deliver
this Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by the Purchaser in connection
with the consummation of the transactions contemplated hereby and thereby
(together with the Employment Agreement, the “Purchaser Documents”), and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Purchaser of this Agreement and each Purchaser
Document have been duly authorized by all necessary corporate action on behalf
of the Purchaser. This Agreement has been, and each Purchaser Document will be
at or prior to the Closing, duly executed and delivered by the Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so executed and delivered will constitute, legal, valid and binding obligations
of the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
(b) Purchaser has the corporate power, capacity and authority to enter into and
complete this Agreement;
 
-19-

--------------------------------------------------------------------------------


4.3. Conflicts; Consents of Third Parties. 
 
(a) Except as set forth on Schedule 4.3 hereto, neither of the execution and
delivery by the Purchaser of the Purchaser Documents, nor the compliance by the
Purchaser with any of the provisions hereof or thereof will (i) conflict with,
or result in the breach of, any provision of the certificate of incorporation,
or certificate of formation, or by-laws, or limited liability company agreement
of the Purchaser, respectively, (ii) conflict with, violate, result in the
breach of, or constitute a default under any note, bond, mortgage, indenture,
license, agreement or other obligation to which the Purchaser is a party or by
which the Purchaser or its properties or assets are bound or (iii) violate any
statute, rule, regulation, order or decree of any governmental body or authority
by which the Purchaser is bound, except, in the case of clauses (ii) and (iii),
for such violations, breaches or defaults as would not, individually or in the
aggregate, have a material adverse effect on the business, properties, results
of operations, prospects, conditions (financial or otherwise) of the Purchaser,
taken as a whole.
 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.
 
4.4. Litigation. There are no Legal Proceedings pending or, to the best
knowledge of the Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of the Purchaser to enter into this Agreement or consummate
the transactions contemplated hereby.
 
4.5. Financial Advisors. No person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Purchaser in connection with the
transactions contemplated by this Agreement and no person is entitled to any fee
or commission or like payment in respect thereof.
 
4.6. Patriot Act. The Purchaser certifies that, to the best of the Purchaser’s
knowledge, the Purchaser has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. The
Purchaser hereby acknowledges that the Seller seeks to comply with all
applicable Laws concerning money laundering and related activities. In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that: (i) none of the cash or property owned by the Seller has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Purchaser has, and
this Agreement will not, cause the Purchaser to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.
 
4.7. No Knowledge of Breaches. Purchaser does not have actual knowledge of any
breach of any representation and warranty made by Seller and the Owners
hereunder.
 
-20-

--------------------------------------------------------------------------------


ARTICLE V.
COVENANTS
 
5.1. Access to Information. The Seller and Owners agree that, prior to the
Closing Date, the Purchaser shall be entitled, through its officers, employees
and representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Seller and such examination of the books, records and
financial condition of the Seller as it reasonably requests and to make extracts
and copies of such books and records. Any such investigation and examination
shall be conducted during regular business hours and under reasonable
circumstances, and the Seller shall cooperate fully therein. No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in the Seller Documents. In order that the Purchaser may have
full opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Seller, Seller shall cause its officers, employees, consultants, agents,
accountants, attorneys and other representatives to cooperate fully with such
representatives in connection with such review and examination.
 
5.2. Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall:
 
(i) conduct its business only in the ordinary course consistent with past
practice;
 
(ii) use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill and (B) preserve its present relationship with Persons having business
dealings with it;
 
(iii) maintain (A) all of its assets and properties in their current condition,
ordinary wear and tear excepted and (B) insurance upon all of its properties and
assets in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;
 
(iv) (A) maintain its books, accounts and records in the ordinary course of
business consistent with past practices, (B) continue to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and (C) comply with all
contractual and other obligations applicable to its operation; and
 
(v) comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall not:
 
(i) except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;
 
-21-

--------------------------------------------------------------------------------


(ii) subject to any Lien (except for liens that do not materially impair the use
of the property subject thereto in their respective businesses as presently
conducted), any of its properties or assets (whether tangible or intangible);
 
(iii) acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of its material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice);
 
(iv) cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;
 
(v) enter into any commitment for capital expenditures in excess of $5,000 for
any individual commitment and $10,000 for all commitments in the aggregate;
 
(vi) introduce any material change with respect to its operation, including any
material change in the types, nature, composition or quality of its products or
services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;
 
(vii) enter into any transaction or make or enter into any contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;
 
(viii) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;
 
(ix) except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any contract with any Affiliate; or
 
(x) agree to do anything prohibited by this Section 5.2 or anything which would
make any of the representations and warranties of the Seller in this Agreement
or the Seller Documents untrue or incorrect in any material respect as of any
time through and including the Effective Time.
 
5.3. Consents. The Seller shall use its best efforts, and the Purchaser shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 3.5(b) hereof; provided, however, that neither the Seller
nor the Purchaser shall be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested.
 
-22-

--------------------------------------------------------------------------------


5.4. Other Actions. Each of the Seller, Owners, and Purchaser shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
 
5.5. No Solicitation. The Seller will not, and will not cause or permit any of
its partners, officers, employees, representatives or agents (collectively, the
“Representatives”) to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired corporation, any transaction involving
a merger, consolidation, business combination, purchase or disposition of any
amount of the assets or capital stock or other equity interest in it other than
the transactions contemplated by this Agreement (an “Acquisition Transaction”),
(ii) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning its business, operations, properties or assets in connection with an
Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. The Seller will inform the Purchaser
in writing immediately following the receipt by the Seller or any Representative
of any proposal or inquiry in respect of any Acquisition Transaction.
 
5.6. Provisions for Liabilities Not Assumed. Prior to any final winding up or
dissolution, the Seller will pay or adequately provide for all of its known or
reasonably anticipated claims, liabilities and obligations that are not
expressly assumed by the Purchaser pursuant to Article 2. The Seller will make
no distribution to its shareholders of the proceeds of the transactions
contemplated by this Agreement until all of its creditors are paid and for a
minimum of one (1) year following the Closing.
 
5.7. Preservation of Records. The Seller, Owners, and Purchaser agree that each
of them shall preserve and keep the records held by it relating to the business
of the Seller for a period of three years from the Closing Date (six years with
respect to tax related records) and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, preparation of financial statements, disclosure of
information to the Securities and Exchange Commission, stock exchange or similar
entity, any insurance claims by, legal proceedings against or governmental
investigations of the Seller, the Purchaser or any of their Affiliates or in
order to enable the Seller or Purchaser to comply with their respective
obligations under this Agreement, the Employment Agreements and each other
agreement, document or instrument contemplated hereby or thereby. In the event
the Seller or Purchaser wishes to destroy such records after that time, such
party shall first give ninety (90) days prior written notice to the other and
such other party shall have the right at its option and expense, upon prior
written notice given to such party within that ninety (90) day period, to take
possession of the records within one hundred and eighty (180) days after the
date of such notice.
 
5.8. Continued Cooperation. From the date of Closing through June 30, 2008,
Kerber shall make himself available to the Purchaser to provide such consulting
services as may be requested by the Purchaser to ensure the orderly functioning
of the Business and incorporation of the assets into Purchaser’s business.
 
-23-

--------------------------------------------------------------------------------


5.9. Release of Personal Guarantees. Purchaser agrees to use its best efforts to
secure the release of any personal guarantees given by the Owners in connection
with the Leased Assets which Purchaser shall acquire pursuant to this Agreement.
A true and accurate schedule setting forth all such personal guarantees is
attached hereto as Schedule 5.9. However, each of the Owners agrees to be
jointly and severally liable to Purchaser to the extent that Purchaser expends
more than 105% of the total dollar amount set forth in Schedule 1.3(a)(i) to
discharge all of the liabilities set forth on Schedule 1.3(a) (i). Similarly, if
Purchaser only settles a portion of the liabilities set forth on Schedule
1.3(a)(i), each of the Owners agrees to be jointly and severally liable to
Purchaser to the extent that Purchaser expends more than 105% of the total
dollar amount allocated to those liabilities settled by Purchaser.
 
5.10. Publicity. Neither the Seller nor the Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser or the Seller, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Purchaser lists securities, provided that, to the extent
required by applicable Law, the party intending to make such release shall use
its best efforts consistent with such applicable Law to consult with the other
party with respect to the text thereof. 
 
5.11. Use of Name. The Seller hereby agrees that upon the consummation of the
transactions contemplated hereby, the Purchaser shall have the sole right to the
use of the name “Peer Impact” and variations thereof and the Seller shall not,
and shall not cause or permit any Affiliate to use such name or any variation or
simulation thereof. 
 
ARTICLE VI.
CONDITIONS TO CLOSING
 
6.1. Conditions Precedent to Obligations of Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the approval of its Board of Directors, which may be withheld in the
Board’s sole discretion, and to the fulfillment, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Purchaser in whole or in part to the extent permitted by applicable Law):
 
(a) all representations and warranties of the Seller and Owners contained herein
shall be true and correct as of the date hereof;
 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
 
-24-

--------------------------------------------------------------------------------


(d) the Purchaser shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 6.1(a), 6.1(b) and 6.1(c) hereof;
 
(e) the Purchaser shall have obtained all consents and waivers referred to in
Section 4.3 hereof with respect to the transactions contemplated by this
Agreement and the Purchaser Documents;
 
(f) the Purchaser shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 6.1(a), 6.1(b) and 6.1(c) hereof, and resolution(s) of the
Board of Directors of the Seller authorizing the sale of the Assets as set forth
in this Agreement;
 
(g) there shall not have been or occurred any event which will have a Material
Adverse Effect;
 
(h) the Seller shall have obtained all consents and waivers referred to in
Section 3.5 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;
 
(i) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Purchaser seeking to restrain or prohibit
or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
(j) all agreements and consents to the assignment of the Selected Contracts
(except to the extent Purchaser has notified Seller that Purchaser will obtain
or has obtained such consent(s)), all estoppel certificates, recognition
agreements, nondisturbance agreements and all waivers of termination,
cancellation and other rights, deemed by Purchaser to be necessary or advisable
shall have been obtained by the Seller and delivered to the Purchaser, and none
of such agreements, consents or waivers shall be conditioned upon the giving of
any consideration by the Purchaser or any change in the terms of such contracts.
 
(k)  the Seller shall have delivered a Subordination Agreement, in the form
attached hereto as Exhibit C pursuant to which Gregory Kerber, Kirk Feathers and
Richard Saxton shall agree to subordinate all claims which they may have against
the Seller or its assets, existing now or later, to all other claims of the
Company’s creditors.
 
 
  (l) the Purchaser shall have received disclosure schedules required pursuant
to Article 3 hereof, which shall be reasonably satisfactory to the Purchaser.
 
6.2. Conditions Precedent to Obligations of the Seller and Owners. The
obligations of the Seller and Owners to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Seller in whole or in part to the extent permitted by applicable law):
 
-25-

--------------------------------------------------------------------------------


(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 6.2(a),
6.2(b) and 6.2(c), and with resolution(s) of the Board of Directors of the
Purchaser authorizing the purchase of the Assets as set forth in this
Agreement;;
 
(e) there shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby.
 
ARTICLE VII.
DOCUMENTS TO BE DELIVERED
 
7.1.  Documents to be Delivered by the Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to the Purchaser the following:
 
(a) the opinion of Carusone and Carusone, counsel to the Seller, in a mutually
acceptable form;
 
(b) copies of all consents and waivers referred to in Section 6.1(h) hereof;
 
(c) the Compensation Escrow Agreement and the Escrow Agreement, substantially in
the form of Exhibits A and B hereto, duly executed;
 
(d) the Subordination Agreements, in the form of Exhibit C hereto, duly
executed;
 
(e) the certificates and resolutions referred to in Section 6.1(f) hereof; and
 
(f) such other documents as the Purchaser shall reasonably request.
 
-26-

--------------------------------------------------------------------------------


7.2. Documents to be Delivered by the Purchaser. At the Closing, the Purchaser
shall deliver to the following:
 
(a) the Securities;
 
(b) the Compensation Escrow Agreement and the Escrow Agreement, substantially in
the form of Exhibit A and B hereto, duly executed;
 
(c) the certificates referred to in Section 6.2(d) hereof; and
 
(d) such other documents as the Seller shall reasonably request.
 
ARTICLE VIII.
INDEMNIFICATION
 
8.1. Indemnification.
 
(a) Subject to Section 8.2 hereof, the Seller and the Owners hereby agree to
indemnify and hold the Purchaser and its respective directors, officers,
employees, Affiliates, agents, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) harmless from and against:
 
(i) any and all liabilities of the Seller of every kind, nature and description,
absolute or contingent, existing as against the Seller prior to and including
the Closing Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Closing Date, except to the extent that the same have been fully provided for
(and accrued and applied as a liability) in the Purchaser Balance Sheet or were
incurred in the ordinary course of business between the Seller Balance Sheet
Date and the Closing Date;
 
(ii) subject to Section 9.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 3
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from any Excluded Liabilities;
 
(iv) any claim by, or liability or obligation to any employee of the Seller in
connection with his or her employment or termination of employment on or prior
to the Closing Date by the Seller;
 
(v) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
-27-

--------------------------------------------------------------------------------


(vi) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
“Losses”).
 
(b) Subject to Section 8.2, Purchaser hereby agree to indemnify and hold the
Seller, the Owners and their Affiliates, agents, successors and assigns
(collectively, the “Seller Indemnified Parties”) harmless from and against:
 
(i) subject to Section 9.3, any and all Losses based upon, attributable to or
resulting from the failure of any representation or warranty of the Purchaser
set forth in Section 4 hereof, or any representation or warranty contained in
any certificate delivered by or on behalf of the Purchaser pursuant to this
Agreement, to be true and correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement;
 
(iii) any and all Losses of the Purchaser of every kind, nature and description,
absolute or contingent, existing as against the Purchaser after the Closing Date
coming into being or arising by reason of any state of facts existing, or any
transaction entered into, after the Closing Date, except for (A) such Losses for
which Seller and the Owners have an obligation to indemnify the Purchaser
Indemnified Parties pursuant to Section 8.1 and (B) such Losses that affect all
shareholders of Purchaser by virtue of their status as shareholders; and
 
(iv) any and all Expenses incident to the foregoing.
 
8.2. Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 8.1 hereof, the indemnified party shall
reasonably and promptly cause written notice of the assertion of any Claim of
which it has knowledge which is covered by this indemnity to be forwarded to the
indemnifying party. The indemnifying party shall have the right, at its sole
option and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder. If the indemnifying party elects to defend
against, negotiate, settle or otherwise deal with any Claim which relates to any
Losses indemnified against hereunder, it shall within five (5) days (or sooner,
if the nature of the Claim so requires) notify the indemnified party of its
intent to do so. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, fails to notify the indemnified party of its
election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Claim. If the
indemnified party defends any Claim, then the indemnifying party shall reimburse
the indemnified party for the Expenses of defending such Claim upon submission
of periodic bills. If the indemnifying party shall assume the defense of any
Claim, the indemnified party may participate, at his or its own expense, in the
defense of such Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if, (i) so requested by the indemnifying party to
participate or (ii) in the reasonable opinion of counsel to the indemnified
party, a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel for all indemnified parties in connection with
any Claim. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
-28-

--------------------------------------------------------------------------------


(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
(d) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
(e) At its sole discretion and without limiting any other rights of the
Purchaser under this Agreement or at law or equity, the Purchaser may satisfy
any Losses for which it is to be indemnified by the Seller in this Agreement in
whole or in part by offset against any funds, securities, or other property
payable by the Purchaser to the Seller and neither the exercise of nor the
failure to exercise such right of set-off will constitute an election of
remedies or limit the Purchaser in any manner in the enforcement of any other
remedies that may be available to them.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1. Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Purchaser.
 
-29-

--------------------------------------------------------------------------------


9.2. Survival of Representations and Warranties. The parties hereto hereby agree
that the representations and warranties contained in this Agreement or in any
certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto (other than claims for
indemnifications with respect to the representation and warranties contained in
Sections 3.7, 3.10, 3.17, 3.19, 4.4 and 4.5 which shall survive for periods
coterminous with any applicable statutes of limitation) shall terminate unless
within twelve (12) months after the Closing Date written notice of such claims
is given to the Seller or such actions are commenced.
 
9.3. Expenses. Except as otherwise provided in this Agreement, the Seller, the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
9.4. Specific Performance. The Seller and Owners acknowledge and agree that the
breach of this Agreement would cause irreparable damage to the Purchaser and
that the Purchaser will not have an adequate remedy at law. Therefore, unless
validly terminated pursuant to Section 2.2 above, the obligations of the Seller
under this Agreement, including, without limitation, the Seller’s obligation to
sell the Assets to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
9.5. Further Assurances. The Seller and Purchaser each agree to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby including but not
limited to, a bill of sale.
 
9.6. Submission to Jurisdiction; Consent to Service of Process
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 9.9.
 
-30-

--------------------------------------------------------------------------------


9.7. Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
9.8. Table of Contents and Headings. The table of contents and section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.
 
9.9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
If to Purchaser:


ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017 
Attn: Robert Petty 
Phone: (646) 352-0260
Fax: (646) 619-4074


With copies to:
ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017 
Attn: Michael Bracken 
Phone: (646) 429-1297
Fax: (646) 514-5852


-31-

--------------------------------------------------------------------------------


Richard A. Friedman, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Flr
New York, New York 10006
Phone: 212-930-9700
Fax: 212-930-9725


If to Seller or Owners:


Wurld Media, Inc.
63 Putnam Street, Suite#103
Saratoga Springs, NY 12866
Attn: Gregory G. Kerber
Phone: (518) 682-3100
Fax: (518) 682-3141


With a copy to:


Carusone & Carusone
491 Broadway
Saratoga Springs, NY 12866
Attn: John J. Carusone, Jr.
Phone: (518) 584-3240
Fax: (518) 584-7451


9.10. Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
9.11. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Seller or the Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void.
 
[SIGNATURE PAGE FOLLOWS]
 
-32-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be bound, the parties have affixed their
signatures this 12th day of July, 2007
 
 

 
ROO HD, Inc.




By: _/s/ Robin Smyth
Name: Robin Smyth
Title: Executive Director




Wurld Media, Inc.


By: _/s/ Gregory Kerber
Name: Gregory Kerber 
Title: CEO & Chairman




/s/ Gregory Kerber
Gregory Kerber
 
/s/ Kirk Feathers
Kirk Feathers 

 
-33-

--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
EQUIPMENT (LOCATED AT PUTNAM STREET)


Monitors


Type
Quantity
   
NEC LCD 1700V
3
IBM 9495 AG1
2
NEC LCD 1860 NX
24
NEC LCD 92V
26
Sony MFM-HT95
1
Envision EN 9110
12
NEC Accusync LCD 92V
6
NEC LCD 1830
10
NEC 1850E
7
NEC LCD 1770 NX
3
IBM G96
8
NEC ASLCD 92V
1
NEC LCD 1855NX
2
Gateway VX 1110
1
Gateway FPD 1830
1



Desktops


Type
Quantity
   
Gateway E-6100
22
Gateway E-4000
3
Gateway E-6000
1
Gateway E-4600
6
Gateway E-6500
8
Gateway E-6300
8
Gateway E-4100
5
IBM 8310-36U
4
Gateway E-3600
1
Gateway 700L
3
HP DX5150 MT
1
IBM 831561U
1




--------------------------------------------------------------------------------




Laptop


Type
Quantity
   
Gateway 450X
5
Gateway M275
5
Gateway 200X
1
Gateway M460
15
Sony VAIO TX 651
1
Sony pcg-Z1wamp1
1
Sony VGNTX 651 P/B
2
Alienware Area 51M 5500
1
Fujitsu St 4110
1
OQO 01
1
Gateway M405
1
Dell Inspiron 5150
1
HP NC 8000 P735
1
IBM 2897-GAU
2
Gateway 450E
4
HP NX 9030
1
HP NC 8230
1
Gateway M350
2
HP NC 6000
2
Gateway 450 ROG
2
IBM A31 2652-d5u
3
Gateway 200e
1
NEC Accusync LCD 92V
1
Gateway M465
1
IBM R32 2658-BQU
3
Gateway 8006527
1
Gateway 450 SX
1



Printers


Type
Quantity
   
HP OfficeJet 5110
1
HP C4661A
1
Cannon S9000
2
Cannon IR 3220
1
HP K80xi
1
HP OfficeJet 6210
1
HP Fax 1240
1
HP LaserJet 2300L
1
Cannon W2200
1
Cannon i9100
1
Primera Bravo ii
2
Oki 7330n
1
Cannon i9900
1

 

--------------------------------------------------------------------------------


 
Blackberry


Type
Quantity
   
Verizon 7750
24
Verizon 7250
7
Verizon 7130e
1



Servers


Type
Quantity
   
IBM
23
HP
8
Gateway
1



Switch


Type
Quantity
   
Netgear
2
Belkin
2
Spirent
1
Cisco
20
F5
2
Raritan
1
ShoreTel
4
Avocent
3
3 Com
7



Furniture


Type
Quantity
   
Desks
18
Workstations
40

 

--------------------------------------------------------------------------------


 
SCHEDULE 1.3(a)(iii)



     
TOTAL
     
Patent
     
Computer Patent Annuities Ltd
 
2,309.94
     
2,309.94
 
International patent
 
Gary Shaffer
 
220,000.00
     
220,000.00
 
Patent attorney. Rob worked a deal with him.
 
Greenberg Traurig
 
3,398.25
     
3,398.25
 
Legal work in intl patents. Still working.
TOTAL
   
225,708.19
 
225,708.19
 
225,708.19
   

 

--------------------------------------------------------------------------------




SCHEDULE 3.5(a)


CONFLICTS, VIOLATIONS, ETC.




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.6


ENCUMBRANCES ON ASSETS




The leased equipment set forth in Schedule 1.3(a)(i) is encumbered.


The Adirondack Trust Company (see Schedule 1.3(a)(ii)) has filed a UCC covering
all of the furniture, furnishings, fixture and equipment of Wurld.


The creditors who have judgments against Wurld have a lien on all of its assets.
(See Schedule 3.17)


At or following the closing ROO will pay or will make provision for payment to
the lienholders such that the assets will be unencumbered.
 

--------------------------------------------------------------------------------




SCHEDULE 3.9


MATERIAL ADVERSE MATTERS, ETC. SINCE
SELLER BALANCE SHEET DATE




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.10(a)


TAX MATTERS

 
The 2006 corporate and state income tax returns have not been filed and are on
extension until September 15, 2007.


The second quarter 2007 withholding tax returns have not been filed and the
third quarter will be due on or before October 31, 2007.


Loans or advances made to employees will be “grossed up” and the withholding
taxes, both employers and employees portions, will be paid pursuant to the
Agreement.
 

--------------------------------------------------------------------------------




SCHEDULE 3.10(b)


COMPLIANCE WITH TAX LAW
 


The Seller will “gross up” the advances previously made to employees and when
the necessary funds are released to the Seller by the Purchaser, the Seller will
file the appropriate returns and pay over the withholding tax, both the
employers and employees portion.
 

--------------------------------------------------------------------------------




SCHEDULE 3.11


REAL PROPERTY LEASE




Seller is the Lessor of premises known as 63 Putnam Street, Suite #103, Saratoga
Springs, New York.
 

--------------------------------------------------------------------------------




SCHEDULE 3.12


LEASES ON PERSONAL PROPERTY
 


The personal property set forth in the Seller’s balance sheet is encumbered as
follows:


1. The equipment set forth on Schedule 1.3(a)(i) is encumbered by leases.


2. The Adirondack Trust Company has a blanket lien on all of the assets of the
Seller.


3. The judgment creditors set forth in Schedule 3.17 have a lien on all of the
assets of the Seller.
 

--------------------------------------------------------------------------------




SCHEDULE 3.14
 
MATERIAL CONTRACTS




None, other than as set forth in other schedules.
 

--------------------------------------------------------------------------------




SCHEDULE 3.15(b)
 
NON-EXEMPT BENEFIT PLANS




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.16(a)


COLLECTIVE BARGAINING AGREEMENTS




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.16(b)


LABOR ORGANIZATIONS




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.19


ADVERSE ENVIRONMENTAL MATTERS




NONE
 

--------------------------------------------------------------------------------




SCHEDULE 3.23
NAMES & LOCATIONS OF SELLER’S BANKS



·  
Citizen Bank

84 Congress Street
Saratoga Springs, NY 12866
 
POWERS OF ATTORNEY
 

·
None

 

--------------------------------------------------------------------------------


 
EXHIBIT A

COMPENSATION ESCROW AGREEMENT


THIS COMPENSATION ESCROW AGREEMENT (this “Agreement”) is made as of July 12,
2007, by and among ROO HD, Inc., a corporation organized and existing under the
laws of the State of New York (the "Company"); Wurld Media, Inc., a corporation
organized and existing under the laws of Delaware ("Wurld Media."); and Carusone
& Carusone, a sole proprietorship (the "Escrow Agent");


WITNESSETH THAT:


WHEREAS, the Company and Wurld Media have entered into an agreement (the
"Purchase Agreement”); and
 
WHEREAS, the parties have agreed to escrow the sum of Four Hundred Fifty Six
Thousand Eighty Seven ($456,087) (the “Escrow Funds”) to be paid by the Company
to Wurld Media pursuant to the terms of the Purchase Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and in consideration of the parties thereto
entering into the Asset Purchase Agreement, the parties hereto covenant and
agree as follows:



I.
A. Deposit of Funds



Concurrently with the execution and delivery of this Escrow Agreement, the
Company shall deliver the Escrow Funds to the Escrow Agent. In addition, Wurld
Media hereby agrees to execute such documents as the Escrow Agent may request to
transfer the Escrowed Funds as may required pursuant to the terms of this Escrow
Agreement.



II.
Release of Escrowed Funds



A. Conditions specified in Purchase Agreement. The Purchase Agreement provides
the Escrowed Funds are to be used by Wurld Media to settle outstanding amounts
of up to forty (40%) percent of the gross wages plus such amount which shall
constitute employer’s contribution (less statutory payroll deductions, less
advances previously made to the employees) owed to the employees identified on
Schedule 1.4(f) of the Purchase Agreement. The Escrow Funds are to be utilized
solely for the purpose set forth in Section 1.4(f) of the Purchase Agreement and
may not be released to Wurld Media until all claims by the employees listed on
Schedule 1.4(f) have been fully settled and compromised and the employees have
executed and delivered to the Seller, a release (the “Release”) in the form set
forth on Exhibit A-1 to this Escrow Agreement. A copy of said release shall be
furnished to the Company simultaneously with the Seller’s receipt from each
employee.
 
B. Release upon the Notice of Settlement. Upon receipt by the Escrow Agent of a
Release and a Notice of Settlement in the form of which is attached hereto as
Exhibit A-2 (the “Notice of Settlement”) signed by Wurld Media, the Escrow Agent
shall, after waiting a period of seven full days, release funds to the employee
with whom Wurld Media settled its compensation issues, provided that such amount
does not exceed the maximum amount set forth for such employee in Schedule
1.4(f) of the Purchase Agreement less statutory payroll deductions, less
advances previously made to the employee. At the same time the Escrow Agent will
remit to GTM Tech Valley Payroll, 7 Halfmoon Drive, Clifton Park, NY 12065, the
employer’s contribution plus statutory payroll deductions to be paid to
applicable governmental authorities. Payment to the employee shall be made
within five (5) days of the receipt of the Notice of Settlement. In the event
that the amount of funds specified in the Notice of Settlement (plus the
employer’s contribution) shall constitute all of the Escrowed Funds upon release
of the specified amount of funds this Agreement shall be deemed terminated and
this Escrow Agreement shall be released and discharged from all further
obligations hereunder. Wurld Media agrees to continue to retain GTM Tech Valley
Payroll perform the services contemplated hereunder until this Escrow Agreement
is terminated.
 
1

--------------------------------------------------------------------------------





III.
Termination by the Parties



If at any time the Escrow Agent shall receive a notice signed by or on behalf of
the Company and Wurld Media. that this Agreement has been terminated and
instructing the Escrow Agent with respect to the disposition of the Escrowed
Funds, the Escrow Agent shall release the Escrowed Funds in accordance with the
instructions contained in such notice, and upon such release this Escrow
Agreement shall be deemed terminated, and the Escrow Agent shall be released and
discharged from all further obligations hereunder.



IV.
Nature of Duties; No Conflict; Liability



It is understood and agreed that the duties of the Escrow Agent hereunder are
purely ministerial in nature and do not represent a conflict of interest for the
Escrow Agent to act, or continue to act, as counsel for any party to this Escrow
Agreement with respect to any litigation or other matters arising out of this
Escrow Agreement or otherwise. The Escrow Agent shall not be liable for any
error of judgment, fact, or law, or any act done or omitted to be done, except
for its own willful misconduct or gross negligence or that of its partners,
employees, and agents. The Escrow Agent's determination as to whether an event
or condition has occurred, or been met or satisfied, or as to whether a
provision of this Escrow Agreement has been complied with, or as to whether
sufficient evidence of the event or condition or compliance with the provision
has been furnished to it, shall not subject the Escrow Agent to any claim,
liability, or obligation whatsoever, even if it shall be found that such
determination was improper and incorrect; provided that the Escrow Agent and its
partners, employees, and agents shall not have been guilty of willful misconduct
or gross negligence in making such determination.



V.
Indemnification



The Company and Wurld Media. jointly and severally agree to indemnify the Escrow
Agent for, and to hold it harmless against, any loss, liability, or expense
("Cost") incurred without gross negligence or willful misconduct on the part of
the Escrow Agent, arising out of or in connection with its entering into this
Escrow Agreement and carrying out its duties hereunder, including costs and
expenses of defending itself against any claim of liability in connection
herewith or therewith. The right to indemnification set forth in the preceding
sentence shall include the right to be paid by the Company and Wurld Media. in
respect of Costs as they are incurred (including Costs incurred in connection
with defending itself against any claim of liability in connection herewith).
The Escrow Agent shall repay any amounts so paid if it shall ultimately be
determined by a final order of a court of competent jurisdiction from which no
appeal is or can be taken that the Escrow Agent is not entitled to such
indemnification.
 
2

--------------------------------------------------------------------------------





VI.
Documents and Instructions



The Escrow Agent may act in reliance upon any notice, instruction, certificate,
statement, request, consent, confirmation, agreement or other instrument which
it believes to be genuine and to have been signed by a proper person or persons,
and may assume that any of the officers of the Company purporting to act on
behalf of the Company in giving any such notice or other instrument in
connection with the provisions hereof has been duly authorized to do so. The
Escrow Agent acts hereunder as a depository only and shall not be responsible or
liable in any manner whatsoever for the genuineness, sufficiency, correctness,
or validity of any agreement, document, certificate, instrument, or item
deposited with it or any notice, consent, approval, direction, or instruction
given to it, and the Escrow Agent shall be fully protected, under Sections IV
and V above, for all acts taken in accordance with any written instruction or
instrument given to it hereunder, and reasonably believed by the Escrow Agent to
be genuine and what it purports to be. 



VII.
Conflicting Notices, Claims, Demands, or Instructions



If at any time the Escrow Agent shall receive conflicting notices, claims,
demands, or instructions with respect to the Escrowed Funds, or if for any other
reason it shall in good faith be unable to determine the party or parties
entitled to receive the Escrowed Funds, or any part thereof, the Escrow Agent
may refuse to make any distribution and may retain the Escrowed Funds in its
possession until it shall have received instructions in writing concurred in by
all parties in interest, or until directed by a final order or judgment of a
court of competent jurisdiction from which no appeal is or can be taken,
whereupon the Escrow Agent shall make such disposition in accordance with such
instructions or such order. The Escrow Agent shall also be entitled to commence
as interpleader action in any court of competent jurisdiction to seek an
adjudication of the rights of the Company and Wurld Media.



VIII.
Advice of Counsel



The Escrow Agent may consult with, and obtain advice from, legal counsel in the
event of any dispute or question as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected and indemnified under Section V above for all acts taken, in the
absence of gross negligence or willful misconduct, in accordance with the advice
and instructions of such counsel. In the event that the Escrow Agent retains
counsel or otherwise incurs any legal fees by virtue of any provision of this
Escrow Agreement, the reasonable fees and disbursements of such counsel and any
other liability, loss or expense which the Escrow Agent may thereafter suffer or
incur in connection with this Escrow Agreement or the performance or attempted
performance in good faith of its duties hereunder shall be paid (or reimbursed
to it) by the Company and Wurld Media. jointly and severally. In the event that
the Escrow Agent shall become a party to any litigation in connection with its
functions as Escrow Agent pursuant to this Escrow Agreement, whether such
litigation shall be brought by or against it, the reasonable fees and
disbursements of counsel to the Escrow Agent including the amounts attributable
to services rendered by partners or associates of Escrow Agent at the then
prevailing hourly rate charged by them and disbursements incurred by them,
together with any other liability, loss or expense which it may suffer or incur
in connection therewith, shall be paid (or reimbursed to it) by the Company and
Wurld Media., jointly and severally, unless such loss, liability or expense is
due to the willful breach by the Escrow Agent of its duties hereunder.
 
3

--------------------------------------------------------------------------------


 

IX.
Compensation and Expenses



The Escrow Agent agrees to serve without compensation for its services. All
expenses of the Escrow Agent incurred in the performance of its duties hereunder
shall be paid by the Company.



X.
Resignation of Escrow Agent



The Escrow Agent may resign at any time upon giving the other parties hereto
thirty (30) days' notice to that effect. In that event the successor Escrow
Agent shall be such person, firm, or corporation as the Company and Wurld Media.
shall mutually select. It is understood and agreed that the Escrow Agent's
resignation shall not be effective until a successor Escrow Agent agrees to act
hereunder; provided, however, that in the event no successor Escrow Agent is
appointed and acting hereunder within thirty (30) days of such notice, the
Escrow Agent may deliver the Escrowed Funds to a court of competent
jurisdiction; and provided, further, that the Escrow Agent may appoint a
successor escrow agent hereunder at any time so long as such successor shall
accept and agree to be bound by the terms of this Escrow Agreement (except that
any such successor escrow agent shall be entitled to customary fees which shall
be payable by the Company) and shall be a bank or trust company insured by the
Federal Deposit Insurance Corporation.



XI.
Escrow Agent as Counsel to the Company



Wurld Media. hereby acknowledges that the Escrow Agent is counsel to the Company
and agrees that it will not seek to disqualify the Escrow Agent from acting and
continuing to act as counsel to the Company in the event of a dispute hereunder
or in the course of the defense or prosecution of any claim relating to the
transactions contemplated hereby or by the Purchase Agreement.



XII.
Notices



All notices, consents, approvals, directions, and instructions required or
permitted under this Escrow Agreement shall be effective when received and shall
be given in writing and delivered either by hand or by registered or certified
mail, postage prepaid, or by telecopier, and addressed as follows:
 
4

--------------------------------------------------------------------------------


 
If to the Company
 
ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Attn: Robert Petty, CEO
Phone: (646) 278-6050
Fax: (212) 661-4221


With copies to:


ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Attn: Michael Bracken, General Counsel
Phone: (646) 429-1297
Fax: (212) 661-4221


And


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Attn: Richard A. Friedman, Esq. 
Phone: 212-930-9700
Fax: 212-930-9725
 
If to Wurld Media:


Wurld Media Inc.
63 Putnam Street, Suite#103
Saratoga Springs, NY 12866
Attn: Gregory G. Kerber
Phone: (518) 682-3100
Fax: (518) 682-3141


With a copy to:


Carusone & Carusone
491 Broadway
Saratoga Springs, NY 12866
Attn: John J. Carusone, Jr.
Phone: (518) 584-3240
Fax: (518) 584-7451
 
5

--------------------------------------------------------------------------------




or to such other persons or addresses as any party may have furnished in writing
to the other parties. Copies of all communications hereunder shall be sent to
the Escrow Agent.



XIII.
Entire Agreement, Etc.



This Escrow Agreement contains the entire agreement among the parties with
respect to the subject matter hereof. This Escrow Agreement may not be amended,
supplemented, or discharged, and no provision hereof may be modified or waived,
except by an instrument in writing signed by all of the parties hereto. No
waiver of any provision hereof by any party shall be deemed a continuing waiver
of any matter by such party. If a conflict between the terms and provisions
hereof and of the Purchase Agreement occurs, the terms and provisions hereof
shall govern the rights, obligations, and liabilities of the Escrow Agent.



XIV.
Successors and Assigns



This Escrow Agreement shall be binding upon and shall inure to the benefit of
each of the parties hereto, and their respective heirs, successors, assigns,
distributees, and legal representatives.



XV.
Counterparts



This Escrow Agreement may be executed in several counterparts, each of which
shall be deemed original, but such counterparts together shall constitute one
and the same instrument.



XVI.
Governing Law



This Escrow Agreement shall be governed by and construed and enforced in
accordance with the law (other than the law governing conflict of law questions)
of the State of New York. Any action to enforce, arising out of, or relating in
any way to any of the provisions of this Escrow Agreement may be brought and
prosecuted in such court or courts located within New York County, New York as
is provided by law; and the parties hereto consent to the jurisdiction of the
court or courts located within New York, New York and to service of process by
registered or certified mail, return receipt requested, or by any other manner
provided by law.



XVII.
Additional Documents and Act



The Company and Wurld Media. shall, from time to time, execute such documents
and perform such acts as Escrow Agent may reasonably request and as may be
necessary to enable Escrow Agent to perform its duties hereunder or effectuate
the transactions contemplated by this Escrow Agreement.




[Signature page follows.]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed as a sealed instrument as of the day and year first above
written.
 

 
ROO, HD, Inc.


By: /s/ Robin Smyth
Name: Robin Smyth
Title: Executive Director




Wurld Media, Inc.


By: /s/ Gregory Kerber
Name: Gregory Kerber
Title: CEO & Chairman




Carusone and Carusone


/s/ John Carusone
John J. Carusone, Jr. 

 
7

--------------------------------------------------------------------------------



EXHIBIT A-1
Form of General Release


GENERAL RELEASE


EMPLOYEE, his/her heirs, executors, administrators, successors, and assigns
(collectively referred to throughout this Release as "Employee"), agree that:


Dispute.  A dispute has arisen between the Wurld Media, Inc. (the “Company”) and
the Employee concerning the payment of past wages owed to the Employee and the
parties hereto wish to resolve this dispute.


Consideration.  In consideration for Employee’s signing this General Release
(“Release”) and complying with the promises made by Employee herein, Employee
will be paid, seven (7) days after Employee delivers a fully-executed original
of this Release to the Escrow Agent, the total consideration sum of
$______________ less lawful withholdings and deductions.


General Release of Claims.  Employee knowingly and voluntarily releases and
forever discharges WURLD MEDIA, INC., its affiliates, parent companies,
subsidiaries, divisions, successors and assigns, and their current and former
employees, attorneys, officers, directors, insurers, plan fiduciaries and agents
(collectively referred to throughout this Release as "Employer"), of and from
any and all claims, known and unknown, asserted or unasserted, which Employee
has or may have against Employer as of the date of the complete execution of
this Release for unpaid wages or otherwise, including, but not limited to, any
alleged violation of:



 
·
Title VII of the Civil Rights Act of 1964, as amended;




 
·
The Civil Rights Act of 1991;




 
·
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;




 
·
The Employee Retirement Income Security Act of 1974, as amended;




 
·
The Immigration Reform and Control Act, as amended;




 
·
The Americans with Disabilities Act of 1990, as amended;




 
·
The Age Discrimination in Employment Act of 1967, as amended;




 
·
The Worker Adjustment and Retraining Notification Act, as amended;




 
·
The New York Human Rights Law, as amended;

 
1

--------------------------------------------------------------------------------


 

 
·
Any other federal, state, local or other civil or human rights law, or any other
local, state, federal or other law, regulation or ordinance;




 
·
Any public policy, contract, tort, or common law; or




 
·
Any statutory, common law or other basis for recovering all costs, fees or other
expenses, including but not limited to attorneys' fees and costs.



Affirmations.  Employee affirms that he or she has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against
Employer in any forum or form (or, if he/she has filed an Action, he/she has
withdrawn or will withdraw from such Action). Employee further affirms, upon
receipt of the payments hereunder, that he or she has been paid and/or has
received all compensation, wages, bonuses, commissions and/or benefits to which
he or she may be entitled and that no other compensation, wages, bonuses,
commissions and/or benefits are due to him or her, except as provided in this
Release.  Employee furthermore affirms that he or she has no known workplace
injuries or occupational diseases, and that he or she has been provided and/or
has not been denied any leave under any federal, state or local family/medical
or disability leave law. 


Confidentiality.  Employee agrees not to disclose any allegations of wrongdoing
against Employer or any information regarding the existence or substance of this
Release, except to his or her immediate family, tax advisor, and an attorney
with whom Employee chooses to consult regarding his or her consideration of this
Release.  Nothing herein is intended to or shall preclude Employee from
communicating with any federal, state, or local government agency.  


Governing Law and Interpretation.  This Release shall be governed and conformed
in accordance with the laws of the State of New York without regard to the
State’s conflict of laws provisions.  If Employee breaches any provision of this
Release, Employee affirms that either Employer or Employee may institute an
action to specifically enforce any term or terms of this Release.  However,
Employee consents that any action relating to her employment with the Company or
this Release will only be brought in a court located in the County of New York
and that any such action will be heard without a jury, including but not limited
to an advisory jury.  Employee expressly waives the right to bring any such
action in any other jurisdiction, or to have any such action heard before a jury
or advisory jury.


Severability.  Should any provision of this Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Release in full force and effect.   


Nonadmission of Wrongdoing.  Employee acknowledges that the furnishing of the
consideration for this Release shall not be deemed or construed at any time for
any purpose as an admission by Employer of any liability or unlawful conduct of
any kind.
 
2

--------------------------------------------------------------------------------




Amendment.  This Release may not be modified, altered or changed except upon
express written consent of Employer and Employee wherein specific reference is
made to this Release.


Entire Release.  This Release sets forth the entire understanding of Employee
and fully supersedes any prior agreements or understandings between Employer and
Employee, except for any restrictive covenant, confidentiality and/or
arbitration agreements that Employee previously entered into with Employer,
which shall remain in full force and effect.  Employee acknowledges that he or
she has not relied on any representations, promises, or agreements of any kind
made to him or her in connection with his or her decision to sign this Release,
except for those set forth in this Release.


EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS AT LEAST TWENTY-ONE (21) CALENDAR
DAYS TO CONSIDER THIS RELEASE AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY OF HIS OR HER CHOOSING PRIOR TO EXECUTING THIS RELEASE. EMPLOYEE AGREES
THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS RELEASE, DO NOT
RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD. 


HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN
THAT PERTAIN TO EMPLOYEE, AND TO RECEIVE THEREBY THE CONSIDERATION SET FORTH IN
PARAGRAPH "2" ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE OR
SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.


IN WITNESS WHEREOF, Employee knowingly and voluntarily executed this Release as
of the date set forth below:




                                Date:                    
Employee
 
3

--------------------------------------------------------------------------------



EXHIBIT A-2
Notice of Settlement


[Company’s Letterhead]
 
__________________________
__________________________
__________________________


Gentlemen:


You are hereby instructed to release from escrow the amount of
_________________________ Dollars ($______________________) (the “Funds”). The
recipient, who is an employee/former employee of Wurld Media is entitled to
receive the funds in connection with his/her full and final settlement of all
claims relating to accrued and/or unpaid compensation from Wurld Media and has
executed a delivered a Release, a copy of which is provided herewith.:


 
Name of Recipient of Funds:


Amount of Funds to be Paid:


Dated:
 

 
Name of Company


By: _______________________
Name: _____________________
Title: ______________________ 

 
1

--------------------------------------------------------------------------------



EXHIBIT B

ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made as of July 17, 2007, by and
among ROO HD, Inc., a corporation organized and existing under the laws of the
State of New York (the "Company"); Wurld Media, Inc., a corporation organized
and existing under the laws of Delaware ("Wurld Media."); and Sichenzia Ross
Friedman Ference LLP, a limited liability partnership organized and existing
under the laws of the State of New York (the "Escrow Agent");


WITNESSETH THAT:


WHEREAS, the Company and Wurld Media have entered into an agreement (the
"Purchase Agreement"), which, among other matters, provides for the issuance of
600,000 shares of common stock of ROO Group, Inc. (“ROO Group”) to Wurld Media;
and
 
WHEREAS, the parties have agreed to escrow the 600,000 shares of the common
stock of ROO Group to be issued to Wurld Media pursuant to the terms of the
Purchase Agreement (the “Common Stock”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and in consideration of the parties thereto
entering into the Asset Purchase Agreement, the parties hereto covenant and
agree as follows:



I.
A. Deposit of Stock



Concurrently with the execution and delivery of this Escrow Agreement, the
Company shall deliver the Common Stock to the Escrow Agent (“Escrowed Stock”),
together with (i) stock power separate from the certificate (“Stock Power”) in a
form attached hereto, as Exhibit A, executed in blank and medallion guaranteed;
and (ii) such corporate resolution authorizing an officer of Wurld Media to take
such actions as may be necessary to transfer the Escrowed Stock. In addition,
Wurld Media hereby agrees to execute such documents as the Escrow Agent may
request to transfer the Escrowed Stock as may be required pursuant to the terms
of this Escrow Agreement.


B. Valuation of Stock


The parties hereto agree that the value to be ascribed to each share of the
Escrowed Stock shall be $1.69 which is the closing price of the common stock of
ROO Group as quoted on the OTCBB on the Closing Date.



II.
Release of Escrowed Stock



A. Conditions specified in Purchase Agreement. The Purchase Agreement provides
the Company shall have the right to set-off against the Escrowed Stock: (A) such
amounts incurred by the Company, including, but not limited to, legal fees and
any other costs to satisfy and/or defend any and all claims that may arise in
connection with the Assets acquired by the Company under the Purchase Agreement
or otherwise in connection with the Purchase Agreement; and (B) any amounts in
excess of 105% of the dollar amount listed on Schedule 1.3(a)(i) attached to the
Purchase Agreement for any individual Assumed Liability, as defined in the
Purchase Agreement, that the Company may be required to pay to discharge any one
or more of the Assumed Liabilities.
 
1

--------------------------------------------------------------------------------




A. Release upon the Notice of Claim. Upon receipt by the Escrow Agent of a
Notice of Claim in the form of which is attached hereto as Exhibit A (the
“Notice of Claim”) signed by the Purchaser, the Escrow Agent shall return to the
Purchaser the specified number of shares of the Escrowed Stock specified in the
Notice of Claim within five (5) days of the receipt of the Notice of Claim. In
the event that the number of shares specified in the Notice of Claim shall
constitute all of the Escrowed Stock upon release of the specified number of
shares this Agreement shall be deemed terminated and this Escrow Agreement shall
be released and discharged from all further obligations hereunder.


C. Release upon Expiration of Term. Upon expiration of a period of one (1) year
from the date hereof, the Escrow Agent shall release to Wurld Media such number
of shares of the Escrowed Stock which it is holding pursuant to this Agreement
and this Escrow Agreement shall be deemed terminated and this Escrow Agreement
shall be released and discharged from all further obligations hereunder.



III.
Termination by the Parties



If at any time the Escrow Agent shall receive a notice signed by or on behalf of
the Company and Wurld Media. that this Agreement has been terminated and
instructing the Escrow Agent with respect to the disposition of the Escrowed
Stock, the Escrow Agent shall release the Escrowed Stock in accordance with the
instructions contained in such notice, and upon such release this Escrow
Agreement shall be deemed terminated, and the Escrow Agent shall be released and
discharged from all further obligations hereunder.



IV.
Nature of Duties; No Conflict; Liability



It is understood and agreed that the duties of the Escrow Agent hereunder are
purely ministerial in nature and do not represent a conflict of interest for the
Escrow Agent to act, or continue to act, as counsel for any party to this Escrow
Agreement with respect to any litigation or other matters arising out of this
Escrow Agreement or otherwise. The Escrow Agent shall not be liable for any
error of judgment, fact, or law, or any act done or omitted to be done, except
for its own willful misconduct or gross negligence or that of its partners,
employees, and agents. The Escrow Agent's determination as to whether an event
or condition has occurred, or been met or satisfied, or as to whether a
provision of this Escrow Agreement has been complied with, or as to whether
sufficient evidence of the event or condition or compliance with the provision
has been furnished to it, shall not subject the Escrow Agent to any claim,
liability, or obligation whatsoever, even if it shall be found that such
determination was improper and incorrect; provided that the Escrow Agent and its
partners, employees, and agents shall not have been guilty of willful misconduct
or gross negligence in making such determination.
 
2

--------------------------------------------------------------------------------





V.
Indemnification



The Company and Wurld Media. jointly and severally agree to indemnify the Escrow
Agent for, and to hold it harmless against, any loss, liability, or expense
("Cost") incurred without gross negligence or willful misconduct on the part of
the Escrow Agent, arising out of or in connection with its entering into this
Escrow Agreement and carrying out its duties hereunder, including costs and
expenses of defending itself against any claim of liability in connection
herewith or therewith. The right to indemnification set forth in the preceding
sentence shall include the right to be paid by the Company and Wurld Media. in
respect of Costs as they are incurred (including Costs incurred in connection
with defending itself against any claim of liability in connection herewith).
The Escrow Agent shall repay any amounts so paid if it shall ultimately be
determined by a final order of a court of competent jurisdiction from which no
appeal is or can be taken that the Escrow Agent is not entitled to such
indemnification.



VI.
Documents and Instructions



The Escrow Agent may act in reliance upon any notice, instruction, certificate,
statement, request, consent, confirmation, agreement or other instrument which
it believes to be genuine and to have been signed by a proper person or persons,
and may assume that any of the officers of the Company purporting to act on
behalf of the Company in giving any such notice or other instrument in
connection with the provisions hereof has been duly authorized to do so. The
Escrow Agent acts hereunder as a depository only and shall not be responsible or
liable in any manner whatsoever for the genuineness, sufficiency, correctness,
or validity of any agreement, document, certificate, instrument, or item
deposited with it or any notice, consent, approval, direction, or instruction
given to it, and the Escrow Agent shall be fully protected, under Sections IV
and V above, for all acts taken in accordance with any written instruction or
instrument given to it hereunder, and reasonably believed by the Escrow Agent to
be genuine and what it purports to be. 



VII.
Conflicting Notices, Claims, Demands, or Instructions



If at any time the Escrow Agent shall receive conflicting notices, claims,
demands, or instructions with respect to the Escrowed Stock, or if for any other
reason it shall in good faith be unable to determine the party or parties
entitled to receive the Escrowed Stock, or any part thereof, the Escrow Agent
may refuse to make any distribution and may retain the Escrowed Stock in its
possession until it shall have received instructions in writing concurred in by
all parties in interest, or until directed by a final order or judgment of a
court of competent jurisdiction from which no appeal is or can be taken,
whereupon the Escrow Agent shall make such disposition in accordance with such
instructions or such order. The Escrow Agent shall also be entitled to commence
as interpleader action in any court of competent jurisdiction to seek an
adjudication of the rights of the Company and Wurld Media.
 
3

--------------------------------------------------------------------------------





VIII.
Advice of Counsel



The Escrow Agent may consult with, and obtain advice from, legal counsel in the
event of any dispute or question as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected and indemnified under Section V above for all acts taken, in the
absence of gross negligence or willful misconduct, in accordance with the advice
and instructions of such counsel. In the event that the Escrow Agent retains
counsel or otherwise incurs any legal fees by virtue of any provision of this
Escrow Agreement, the reasonable fees and disbursements of such counsel and any
other liability, loss or expense which the Escrow Agent may thereafter suffer or
incur in connection with this Escrow Agreement or the performance or attempted
performance in good faith of its duties hereunder shall be paid (or reimbursed
to it) by the Company and Wurld Media. jointly and severally. In the event that
the Escrow Agent shall become a party to any litigation in connection with its
functions as Escrow Agent pursuant to this Escrow Agreement, whether such
litigation shall be brought by or against it, the reasonable fees and
disbursements of counsel to the Escrow Agent including the amounts attributable
to services rendered by partners or associates of Escrow Agent at the then
prevailing hourly rate charged by them and disbursements incurred by them,
together with any other liability, loss or expense which it may suffer or incur
in connection therewith, shall be paid (or reimbursed to it) by the Company and
Wurld Media., jointly and severally, unless such loss, liability or expense is
due to the willful breach by the Escrow Agent of its duties hereunder.
 

IX.
Compensation and Expenses



The Escrow Agent agrees to serve without compensation for its services. All
expenses of the Escrow Agent incurred in the performance of its duties hereunder
shall be paid by the Company.



X.
Resignation of Escrow Agent



The Escrow Agent may resign at any time upon giving the other parties hereto
thirty (30) days' notice to that effect. In that event the successor Escrow
Agent shall be such person, firm, or corporation as the Company and Wurld Media.
shall mutually select. It is understood and agreed that the Escrow Agent's
resignation shall not be effective until a successor Escrow Agent agrees to act
hereunder; provided, however, that in the event no successor Escrow Agent is
appointed and acting hereunder within thirty (30) days of such notice, the
Escrow Agent may deliver the Escrowed Stock to a court of competent
jurisdiction; and provided, further, that the Escrow Agent may appoint a
successor escrow agent hereunder at any time so long as such successor shall
accept and agree to be bound by the terms of this Escrow Agreement (except that
any such successor escrow agent shall be entitled to customary fees which shall
be payable by the Company) and shall be a bank or trust company insured by the
Federal Deposit Insurance Corporation.



XI.
Escrow Agent as Counsel to the Company



Wurld Media. hereby acknowledges that the Escrow Agent is counsel to the Company
and agrees that it will not seek to disqualify the Escrow Agent from acting and
continuing to act as counsel to the Company in the event of a dispute hereunder
or in the course of the defense or prosecution of any claim relating to the
transactions contemplated hereby or by the Purchase Agreement.
 
4

--------------------------------------------------------------------------------





XII.
Notices



All notices, consents, approvals, directions, and instructions required or
permitted under this Escrow Agreement shall be effective when received and shall
be given in writing and delivered either by hand or by registered or certified
mail, postage prepaid, or by telecopier, and addressed as follows:
 
If to the Company:


ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Attn: Robert Petty, CEO
Phone: (646) 352-0260
Fax: (646) 619-4074


With copies to:


ROO HD, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Attn: Michael Bracken, General Counsel
Phone: (646) 429-1297
Fax: (212) 661-4221


and


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Attn: Richard A. Friedman, Esq. 
Phone: 212-930-9700
Fax: 212-930-9725
 
If to Wurld Media:


Wurld Media, Inc.
63 Putnam Street, Suite#103
Saratoga Springs, NY 12866
Attn: Gregory G. Kerber
Phone: (518) 682-3100
Fax: (518) 682-3141
 
5

--------------------------------------------------------------------------------




With a copy to:


Carusone & Carusone
491 Broadway
Saratoga Springs, NY 12866
Attn: John J. Carusone, Jr.
Phone: (518) 584-3240
Fax: (518) 584-7451


or to such other persons or addresses as any party may have furnished in writing
to the other parties. Copies of all communications hereunder shall be sent to
the Escrow Agent.



XIII.
Entire Agreement, Etc.



This Escrow Agreement contains the entire agreement among the parties with
respect to the subject matter hereof. This Escrow Agreement may not be amended,
supplemented, or discharged, and no provision hereof may be modified or waived,
except by an instrument in writing signed by all of the parties hereto. No
waiver of any provision hereof by any party shall be deemed a continuing waiver
of any matter by such party. If a conflict between the terms and provisions
hereof and of the Purchase Agreement occurs, the terms and provisions hereof
shall govern the rights, obligations, and liabilities of the Escrow Agent.



XIV.
Successors and Assigns



This Escrow Agreement shall be binding upon and shall inure to the benefit of
each of the parties hereto, and their respective heirs, successors, assigns,
distributees, and legal representatives.



XV.
Counterparts



This Escrow Agreement may be executed in several counterparts, each of which
shall be deemed original, but such counterparts together shall constitute one
and the same instrument.



XVI.
Governing Law



This Escrow Agreement shall be governed by and construed and enforced in
accordance with the law (other than the law governing conflict of law questions)
of the State of New York. Any action to enforce, arising out of, or relating in
any way to any of the provisions of this Escrow Agreement may be brought and
prosecuted in such court or courts located within New York County, New York as
is provided by law; and the parties hereto consent to the jurisdiction of the
court or courts located within New York, New York and to service of process by
registered or certified mail, return receipt requested, or by any other manner
provided by law.
 

XVII.
Additional Documents and Act



The Company and Wurld Media. shall, from time to time, execute such documents
and perform such acts as Escrow Agent may reasonably request and as may be
necessary to enable Escrow Agent to perform its duties hereunder or effectuate
the transactions contemplated by this Escrow Agreement.


[Signature page follows.]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed as a sealed instrument as of the day and year first above
written.
 

 
ROO, HD, Inc.


By: /s/ Robin Smyth
Name: Robin Smyth
Title: Executive Director




Wurld Media, Inc.


By: /s/ Gregory Kerber
Name: Gregory Kerber
Title: CEO & Chairman




Sichenzia Ross Friedman Ference LLP


By: /s/ Gregory Sichenzia
Name: Gregory Sichenzia, Esq.
Title: Partner 

 
7

--------------------------------------------------------------------------------



EXHIBIT B

SUBORDINATION AGREEMENT


1. For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned (“Creditor”) hereby agrees to subordinate
any claims, security interest or lien (the “Subordinated Debt”) that it has in
or against any property of Wurld Media, Inc. (“Wurld Media”) to the claims of
all other creditors (the “Wurld Creditor(s)”) of Wurld Media (the “Senior
Debt”).


2. Creditor agrees that all Subordinated Debt payments are subordinated to all
obligations of Wurld Media to the Wurld Creditors existing now or later,
together with collection costs thereof (including attorneys’ fees), including,
interest accruing after any bankruptcy, reorganization or similar proceeding.


3. Until each Wurld Creditor is indefeasibly paid, the undersigned will not:



 
(a)
demand or receive from Wurld Media (and Wurld Media will not pay) any part of
the Subordinated Debt, by payment, prepayment, or otherwise.




 
(b)
exercise any remedy against any collateral of Wurld Media, or




 
(c)
accelerate any Subordinated Debt, or begin to or participate in any action
against Wurld Media, until all debts to the Wurld Creditors have been
indefeasibly paid.



4. These provisions remain in full force and effect, despite Wurld Media’s
insolvency, reorganization or any case or proceeding under any bankruptcy or
insolvency law, and each Wurld Creditor will be fully paid before any payment is
made to Creditor.


5. Until the Senior Debt is indefeasibly paid, Creditor will immediately put a
legend on any Subordinated Debt instruments that the instruments are subject to
this Agreement. Until the Senior Debt is indefeasibly paid, no amendment of the
Subordinated Debt documents will modify this Agreement in any way that
terminates or impairs the subordination of the Subordinated Debt. For example,
instruments may not be amended to: (i) increase the interest rate of the
Subordinated Debt, or (ii) accelerate payment of principal or interest or any
other portion of the Subordinated Debt.


6. This Agreement binds Creditor and his successors and assigns and benefits
Wurld Creditors and their successors and assigns.


7. This Agreement shall be governed by New York law without giving effect to
conflicts of laws principles. Creditor submits to the exclusive jurisdiction of
the County, City and State of New York. CREDITOR WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION FROM THIS AGREEMENT.
 

--------------------------------------------------------------------------------




8. Creditor acknowledges and agrees that the breach of this Agreement would
cause irreparable damage to the Wurld Creditors and the Wurld Creditors will not
have an adequate remedy at law. Therefore, the obligations of Creditor under
this Agreement shall be enforceable by a decree of specific performance issued
by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.


9. Creditor shall, from time to time after the date hereof, and without further
consideration, execute and deliver any such additional documents and take such
other action as may be reasonably required to effect the intent and purpose of
this Agreement.


10. If there is an action to enforce the rights of a party under this Agreement,
the party prevailing will be entitled, in addition to other relief, all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred in
the action.


IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the 12th
day of June 2007.



 
__________________________
 
Address:    _____________________
_____________________
_____________________




--------------------------------------------------------------------------------



 